Exhibit 10.6

EXECUTION VERSION

LEASE

LANDLORD:

WALTHAM WINTER STREET 880 LP

TENANT:

BG MEDICINE, INC.

LEASE Dated: June 10, 2013



--------------------------------------------------------------------------------

ARTICLE I

DEMISING CLAUSE AND DEFINED TERMS

 

1.1 Demising Clause.

This lease (this “Lease”) is made and entered into by and between the Landlord
and the Tenant, as defined below, as of the date set forth above. In
consideration of the mutual covenants made herein, Landlord hereby leases to
Tenant, and Tenant hereby leases from Landlord, the Premises as, defined below,
on all of the terms and conditions set forth herein.

 

1.2 Defined Terms.

The terms listed below shall have the following meanings throughout this Lease:

 

LANDLORD:    Waltham Winter Street 880 LP, a Delaware limited partnership
LANDLORD’S ORIGINAL ADDRESS:   

c/o Clarion Partners, LLC

101 Arch Street

Boston, Massachusetts 02110

TENANT:    BG Medicine, Inc. TENANT’S ORIGINAL ADDRESS:   

610 North Lincoln Street

Waltham, MA 02451

Attn: CFO

 

with a copy to:

 

Mintz Levin Cohn Ferris Glovsky and Popeo, PC

One Financial Center

Boston, MA 02111

Attn: Allan Caggiano, Esq.

BUILDING:    The building located at 880 Winter Street, Waltham, Massachusetts,
and located on the parcel of land (the “Lot”) described in Exhibit A. PROPERTY:
   The Building and the Lot. TENANT’S SPACE:    Approximately 11,682 rentable
square feet (“RSF”) on the second floor, as shown on Exhibit B.

 

- 1 -



--------------------------------------------------------------------------------

COMMENCEMENT DATE:    As defined in Section 2.5. RENT COMMENCEMENT DATE:    The
first day after four (4) full months after the Commencement Date. TERM:    Five
(5) years and four (4) months commencing on the Commencement Date. FIXED RENT:
  

 

     Per Annum      Per Month  

Lease Year 1*

   $ 376,744.50       $ 31,395.38   

Lease Year 2

   $ 382,585.50       $ 31,882.13   

Lease Year 3

   $ 388,426.50       $ 32,368.88   

Lease Year 4

   $ 394,267.50       $ 32,855.63   

Lease Year 5

   $ 400,108.50       $ 33,342.38   

 

* “Lease Year” shall mean each consecutive period of twelve (12) calendar months
from and after the Rent Commencement Date.

 

TENANT’S OPERATING EXPENSE BASE:    Tenant’s Proportionate Share of the total
Operating Expenses for the Property incurred during calendar year 2014
(January 1, 2014 through December 31, 2014). TENANT’S TAX BASE:    Tenant’s
Proportionate Share of the fiscal year 2014 Real Estate Taxes for the Property
(July 1, 2013 through June 30, 2014), as adjusted by the results of any
abatement, reassessment or litigation. TOTAL RENTABLE FLOOR AREA OF THE
BUILDING:    218,585 rentable square feet TENANT’S PROPORTIONATE SHARE:   
Tenant’s Proportionate Share is based on a fraction, the total rentable square
feet of the Building as the denominator (218,584 sq. ft.) and the total rentable
square feet of the Premises as the numerator (11,682 sq. ft.). Tenant’s
Proportionate Share is 5.344%. PERMITTED USES:    General office use and uses
ancillary thereto, and for no other purpose. SECURITY DEPOSIT:    See Section
8.17 BROKER:    Richards Barry Joyce and Partners

 

- 2 -



--------------------------------------------------------------------------------

1.3 Exhibits. There are incorporated as a part of this Lease:

 

EXHIBIT A    -    Property Description EXHIBIT B    -    Floor Plan EXHIBIT C   
-    Tenant Work Letter EXHIBIT D    -    Landlord’s Services EXHIBIT E    -   
Rules and Regulations EXHIBIT F    -    Insurance Requirements

 

1.4 Table of Contents

 

ARTICLE I

         DEMISING CLAUSE AND DEFINED TERMS    1

1.1

   Demising Clause    1

1.2

   Defined Terms    1

1.3

   Exhibits. There are incorporated as a part of this Lease:    3

1.4

   Table of Contents    3

ARTICLE II

         PREMISES, TERM AND RENT    1

2.1

   The Premises    1

2.2

   Parking    1

2.3

   Rights to Use Common Facilities    1

2.4

   Landlord’s Reservation    1

2.5

   Habendum: Commencement Date    2

2.6

   Monthly Fixed Rent Payments    2

2.7

   Adjustments for Operating Expenses    2

2.8

   Adjustments for Real Estate Taxes    4

2.9

   Electricity Charge    6

2.10

   Due Date of Additional Payments; No Offsets    6

2.11

   Late Payment of Rent    6

2.12

   Renewal Option    7

ARTICLE III

         CONSTRUCTION    8

3.1

   Premises As Is    8

3.2

   Landlord’s Work    8

 

- 3 -



--------------------------------------------------------------------------------

3.3

   General Provisions Applicable to Construction    8

3.4

   Liens    9

3.5

   Soft Cost Allowance    9

ARTICLE IV

         LANDLORD’S COVENANTS; INTERRUPTIONS AND DELAYS    9

4.1

   Services Furnished by Landlord    9

4.2

   Additional Services Available to Tenant    9

4.3

   Roof, Exterior Wall, Floor Slab and Common Facility Repair    10

4.4

   Quiet Enjoyment    10

4.5

   Interruptions and Delays in Service and Repairs, etc.    10

4.6

   Payment of Litigation Expenses    10

4.7

   Landlord to Maintain Insurance; Waiver of Subrogation    10

ARTICLE V

         TENANT’S COVENANTS    12

5.1

   Payments    12

5.2

   Repair and Yield Up    12

5.3

   Use    12

5.4

   Obstructions; Items Visible from Exterior; Rules and Regulations; Signs    13

5.5

   Safety Appliances; Hazardous Materials    13

5.6

   Assignment; Sublease    14

5.7

   Indemnity; Insurance; Waiver of Subrogation    16

5.8

   Personal Property at Tenant’s Risk    19

5.9

   Right of Entry    19

5.10

   Floor Load; Prevention of Vibration and Noise    19

5.11

   Personal Property Taxes    19

5.12

   Payment of Litigation Expenses    19

5.13

   Compliance with Insurance Regulations    20

ARTICLE VI

         CASUALTY AND TAKING    20

6.1

   Termination or Restoration; Rent Adjustment    20

6.2

   Eminent Domain Award    21

ARTICLE VII

         DEFAULT    21

7.1

   Events of Default    21

7.2

   Landlord’s Rights and Tenant’s Obligations after Termination    22

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE VIII

         MISCELLANEOUS    23

8.1

   Notice of Lease; Consent and Approval; Notices; Bind and Inure    23

8.2

   Landlord’s Failure to Enforce    24

8.3

   Acceptance of Partial Payments of Rent; Delivery of Keys    24

8.4

   Cumulative Remedies    24

8.5

   Partial Invalidity    24

8.6

   Self-Help    24

8.7

   Estoppel Certificate    25

8.8

   Waiver of Subrogation    25

8.9

   All Agreements Contained    25

8.10

   Brokerage    25

8.11

   Submission Not an Option    26

8.12

   Applicable Law    26

8.13

   Waiver of Jury Trial    26

8.14

   Access and Security    26

8.15

   Holdover    26

8.16

   Limitation on Liability    26

8.17

   Security Deposit    27

ARTICLE IX

         RIGHTS OF PARTIES HOLDING PRIOR INTERESTS    27

9.1

   Lease Subordinate    27

9.2

   Rights of Holder of Mortgage to Notice of Defaults by Landlord and to Cure
Same    28

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE II

PREMISES, TERM AND RENT

 

2.1 The Premises

Landlord hereby leases to Tenant and Tenant hereby hires from Landlord Tenant’s
Space in the Building, excluding exterior faces of exterior walls, the common
stairways and stairwells, elevators and elevator shafts, the roof, storage
areas, fan rooms, electric and telephone closets, janitor closets, freight
elevator vestibules, and pipes, ducts, conduits, wires and appurtenant fixtures
serving exclusively or in common other parts of the Building, and if Tenant’s
Space includes less than the entire rentable area of any floor, excluding the
common corridors, elevator lobbies and toilets located on such floor. Tenant’s
Space with such exclusions is hereinafter referred to as the “Premises.”

 

2.2 Parking

Tenant and its employees and visitors shall be permitted to use thirty-nine
(39) parking spaces in the parking areas on a non-exclusive basis in common with
other Building tenants on the Lot, without charge, including six (6) spaces in
the covered parking garage beneath the Building. Tenant shall not sublet, assign
or otherwise transfer its right to use parking spaces in the garage beneath the
Building without the prior written consent of Landlord except in connection with
a sublease or assignment to a Tenant Affiliate (as defined in Section 5.6
below).

 

2.3 Rights to Use Common Facilities

Tenant shall have, as appurtenant to the Premises, rights to use in common with
others, subject to reasonable rules of general applicability to tenants of the
Building from time to time made by Landlord of which Tenant is given notice:
(a) the common lobbies, corridors, stairways, elevators and the pipes, ducts,
conduits, wires and appurtenant meters and equipment serving the Premises,
(b) common walkways and driveways necessary for access to the Building and the
loading area in the rear of the Building, (c) full-service cafeteria, the
Building conference room café and fitness center, (d) to the extent made
available for use by other tenants and occupants of the Building, putting green,
basketball court, common deck and patio area, common area conference facilities,
wireless internet service in building common areas, on-site management, and
other common areas of the Building or the office park in which the Building is
located made available for use by other tenants and occupants thereof and (e) if
the Premises include less than the entire rentable area of any floor, the common
toilets, corridors and elevator lobbies of such floor.

 

2.4 Landlord’s Reservation

Landlord reserves the right from time to time, without unreasonable interference
with Tenant’s Permitted Use and upon reasonable prior notice: (a) to install,
use, maintain, repair, replace and relocate for service to the Premises and
other parts of the Building, or either, pipes, ducts, conduits, wires and
appurtenant fixtures, wherever located in the Premises or Building, and (b) to
alter or relocate any other common facility, provided that substitutions are

 

- 1 -



--------------------------------------------------------------------------------

substantially equivalent or better. Installations, replacements and relocations
referred to in clause (a) above shall be (i) completed in a manner that does not
unreasonably interfere with Tenant’s use of the Premises and the operation of
its business therein, and (ii) located so far as practicable in the central core
area of the Building, above ceiling surfaces, below floor surfaces or within
perimeter walls of the Premises.

 

2.5 Habendum: Commencement Date

Tenant shall have and hold the Premises for a period commencing on the
Commencement Date and continuing for the Term unless sooner terminated as
provided in Section 6.1 or ARTICLE VII.

The Commencement Date shall be the date on which Landlord’s work is
Substantially Completed as defined in Section 3.2.

 

2.6 Monthly Fixed Rent Payments

Tenant shall pay, commencing on the Rent Commencement Date, without notice,
demand, offset or deduction, monthly installments of Fixed Rent in advance on
the first day of each month to such person and at such place as Landlord shall
from time to time designate by notice to Tenant. Landlord initially designates
its address set forth in Section 1.2 for this purpose.

Fixed Rent for any partial calendar month following the Rent Commencement Date
shall be prorated on a daily basis, and shall be due and payable in advance on
the Rent Commencement Date.

 

2.7 Adjustments for Operating Expenses

A. Terms used herein are defined as follows:

(1) “Operating Expenses for the Property” means the cost of operation of the
Property which shall exclude costs of special services rendered to tenants
(including Tenant) for which a separate charge is made and items of expense
referred to in Section 2.8 hereof, but shall include, without limitation, the
following: premiums for insurance carried with respect to the Property;
compensation and all fringe benefits, worker’s compensation insurance premiums
and payroll taxes paid to, for or with respect to all persons engaged in
directly operating, repairing, maintaining, or cleaning of the Property; steam,
water, sewer, electric, gas, oil and telephone and other utility charges; costs
of building and cleaning supplies, materials and equipment; costs of
maintenance, cleaning and repairs; costs of snow removal and care of
landscaping; fees, expenses and contributions for the Building and Property to
the common expenses of the office park in which they are located; payments under
service contracts for any of the foregoing services with independent contractors
or subsidiaries or affiliates of Landlord; management fees at commercially
reasonable rates (which rates collectively shall not exceed 5% of gross rents)
consistent with the type of occupancy and the service rendered and all other
commercially reasonable and necessary expenses paid in connection with the
operation, repair, cleaning and maintenance of the Property. Any of the services
may be performed by subsidiaries or affiliates of Landlord, provided that the
contracts for the performance of such services shall be competitive with
comparable first class office buildings in the Boston metropolitan area.

 

- 2 -



--------------------------------------------------------------------------------

For purposes of the preceding definition, the Operating Expenses for the
Property shall include the cost (amortized with interest using generally
accepted accounting principles) of any capital improvement (including, without
limitation any equipment installed as a fixture) made by Landlord for the
purpose of (a) reducing other operating costs; or (b) complying with any
governmental requirement (including, without limitation, any law, ordinance,
code, regulation or bylaw) which shall first become applicable to the Property
after the date of this Lease.

Notwithstanding anything to the contrary contained in this Lease, the following
are specifically excluded from Operating Expenses: (i) costs of capital
improvements (except as otherwise set forth in this Section 2.7(A)(i) above);
(ii) costs of correcting defects in design and/or construction of the Premises
(excluding defects arising from Tenant’s Work), the Building, or costs in
constructing any additional buildings or improvements on the Lot;
(iii) depreciation (iv) interest and principal payments on mortgages and other
debt costs, if any, and any penalties assessed as a result of Landlord’s late
payments of such amounts; (v) real estate broker leasing commissions or
compensation in connection with leasing or obtaining new tenants of the
Building; (vi) any cost or expenditure (or portion thereof) for which Landlord
is reimbursed, whether by insurance proceeds or otherwise; (vii) attorneys’
fees, costs disbursements, advertising and marketing and other expenses incurred
in connection with the negotiation of leases with prospective tenants of the
Building; (viii) rent for space which is not actually used by Landlord in
connection with the management or operation of the Property; (ix) all costs or
expenses (including fines, penalties and legal fees) incurred due to the
violation by Landlord, its employees, agents, contractors or assigns of the
terms and conditions of the Lease, or any valid, applicable building code,
governmental rule, regulation or law; (x) except for the referenced management
compensation, any overhead or profit increments to any subsidiary or affiliate
of Landlord for services on or to the Property, to the extent that the costs of
such services exceed market costs for such services; (xi) the cost of
constructing tenant improvements for Tenant or any other tenant of the Property;
(xii) contingency or replacement reserves (xiii) wages, salaries or other
compensation to any employees or officers, directly or indirectly, above the
level of property manager; (xiv) costs associated with the operation of the
partnership or entity which constitutes the Landlord, as the same are
distinguished from the costs of the operation of the Property; (xv) utility
costs to the extent any tenant directly contracts and pays such costs to the
supplier thereof; and (xvi) marketing and advertising expenses related to
leasing the Building; and (xvii) costs, other than those incurred in ordinary
maintenance and repair, for sculptures, paintings, fountains or other objects of
art or the display of such item.

(2) The “Operating Statement” shall mean a statement rendered to Tenant by
Landlord, which Landlord shall deliver to Tenant within one hundred twenty
(120) days or as soon thereafter as reasonably possible after the end of each
calendar year during the Term. The Operating Statement shall be in reasonable
detail, certified by Landlord’s representative, and show the amount of the
Operating Expenses for the Property and the Operating Expenses Allocable to the
Premises for the preceding Lease Year or fraction thereof, as the case may be.

(3) The phrase “Operating Expenses Allocable to the Premises” means Tenant’s
Proportionate Share of the Operating Expenses for the Property.

 

- 3 -



--------------------------------------------------------------------------------

(4) In any calendar year when the Building has an average annual occupancy rate
of less than ninety-five percent (95%), then, for the purpose of this
Section 2.7, items which are variable according to occupancy comprising the
Operating Expenses for the Property shall be equitably adjusted as though the
Building were ninety-five percent (95%) occupied. In any calendar year when the
Building has an average annual occupancy rate of ninety-five percent (95%) or
more then the Operating Expenses for the Property shall be the actual Operating
Expenses for the Property.

B. If, with respect to any calendar year or fraction thereof ending within the
Term, the Operating Expenses Allocable to the Premises for a full calendar year
exceed Tenant’s Operating Expense Base then, within thirty (30) days after
receipt by Tenant of the Operating Statement, Tenant shall pay to Landlord, as
additional rent, the amount of such excess, less any amounts previously paid by
Tenant pursuant to Paragraph C below. In the event the actual amounts due for
the period encompassed by Landlord’s statement are less than the estimated
amounts theretofore paid by Tenant with respect to such period, Tenant shall
receive a credit for the excess amounts paid, which credit may be applied
against subsequent installments of additional rent due under this Section 2.7,
or, if this Lease has already been terminated, Landlord shall refund such
amounts to Tenant.

C. Landlord shall have the right from time to time by notice to Tenant to
estimate amounts required to be paid by Tenant under this Section 2.7 to reflect
Landlord’s latest reasonable estimate of the actual amounts which will be due
from Tenant hereunder based upon then current budgets and expenditures incurred
to date. Following any notice by Landlord requesting that Tenant make estimated
monthly payments toward its obligation under this Section 2.7, Tenant shall make
such monthly payments in accordance with such notice, until further notice is
given by Landlord. If the Term of this Lease expires prior to the determination
by Landlord and payment by or refund to Tenant of any amounts due hereunder,
Tenant’s obligation to pay and Landlord’s obligation to refund such amounts for
any portion of the Term of this Lease shall survive the termination of this
Lease even though determination of such amounts may not be made until after such
termination.

D. Landlord agrees to keep books and records showing Operating Expenses for the
Property in accordance with a system of accounts and accounting practices
consistently maintained. Tenant shall have the right, at its sole expense, upon
reasonable prior notice to Landlord, to inspect such books and records at
Landlord’s office during business hours for one hundred twenty (120) days
following receipt of an annual Operating Statement; provided, however, that such
right may not be exercised by an agent of Tenant whose fee is based on the
success of the inspection. Should such inspection reveal errors in excess of
five percent (5%), Landlord shall reimburse Tenant for its out of pocket
expenses of such inspection.

 

2.8 Adjustments for Real Estate Taxes

A. Terms used herein are defined as follows:

(1) “Tax Year” means the twelve-month period beginning July 1 each year during
the Term or if the appropriate governmental tax fiscal period shall begin on any
date other than July 1, such other date.

 

- 4 -



--------------------------------------------------------------------------------

(2) “Landlord’s Tax Expenses” with respect to any Tax Year means the aggregate
Real Estate Taxes on the Property with respect to that Tax Year, reduced by any
abatements actually received with respect to that Tax Year.

(3) “Real Estate Taxes for the Property” means all taxes and special assessments
of every kind and nature assessed by any governmental authority on the Lot or
the Building or the Property which Landlord shall become obligated to pay
because of or in connection with the ownership, leasing and operation of the
Lot, the Building and the Property and commercially reasonable expenses of any
proceedings for abatement of taxes. The amount of special taxes or special
assessments to be included shall be limited to the amount of the installment
(plus any interest, other than penalty interest, payable thereon) of such
special tax or special assessment required to be paid during the year in respect
of which such taxes are being determined. There shall be excluded from such
taxes all income, estate, succession, inheritance and transfer taxes; provided,
however, that if at any time during the Term the present system of ad valorem
tax of real property shall be changed so that in lieu of the whole or any part
of the ad valorem tax on real property, there shall be assessed on Landlord a
capital levy or other tax on the gross rents received with respect to the Lot or
Building or Property, or a federal, state, county, municipal, or other local
income, franchise, excise or similar tax, assessment, levy or charge (distinct
from any now in effect in Massachusetts) measured by or based, in whole or in
part, upon any such gross rents, then any and all of such taxes shall be
included within the term “Real Estate Taxes” but only to the extent that the
same would be payable if the Lot, Building, or Property were the only property
of Landlord.

(4) The “Tax Statement” shall mean a statement rendered to Tenant by Landlord
within thirty (30) days or as soon thereafter as reasonably possible after
receipt of the real estate tax bills for each fiscal year (or partial year, if
applicable) during the Term and within ninety (90) days or as soon thereafter as
reasonably possible after Lease termination. The Tax Statement shall be in
reasonable detail and certified by a representative of Landlord showing for the
respective fiscal year or fraction thereof, as the case may be, Real Estate
Taxes for the Property.

(5) “Tax Expenses Allocable to the Premises” means Tenant’s Proportionate Share
of Real Estate Taxes for the Property.

B. If with respect to any Tax Year, Tax Expenses Allocable to the Premises
exceed Tenant’s Tax Base, then within thirty (30) days after receipt by Tenant
of the Tax Statement, Tenant shall pay to Landlord, as additional rent, the
amount of such excess, less any amounts previously paid by Tenant pursuant to
Paragraph C below. In the event the actual amounts due for the period
encompassed by the Tax Statement are less than the estimated amounts theretofore
paid by Tenant with respect to such period, Tenant shall receive a credit for
the excess amounts paid, which credit may be applied against subsequent
installments of additional rent due under this Section 2.8, or, if this Lease
has already been terminated, Landlord shall refund such amounts to Tenant.
Appropriate prorations shall be made for those periods at the beginning or end
of the Term which are less than a full Tax Year.

C. Landlord shall have the right from time to time by notice to Tenant to
estimate amounts required to be paid by Tenant under this Section 2.8 to reflect
Landlord’s latest

 

- 5 -



--------------------------------------------------------------------------------

reasonable estimate of the actual amounts which will be due from Tenant
hereunder. Following any notice by Landlord requesting that Tenant make
estimated monthly payments toward its obligation under this Section 2.8, Tenant
shall make such monthly payments in accordance with such notice, until further
notice is given by Landlord. If the Term of this Lease expires prior to the
determination by Landlord and payment by or refund to Tenant of any amounts due
hereunder, Tenant’s obligation to pay and Landlord’s obligation to refund such
amounts for any portion of the Term of this Lease shall survive the termination
of this Lease even though determination of such amounts may not be made until
after such termination.

D. To the extent that Real Estate Taxes shall be payable to the taxing authority
in installments for periods less than a Tax Year, the foregoing statement shall
be rendered and payments made on account of such installments with respect to
such periods rather than with respect to such full Tax Year.

E. No decrease in Real Estate Taxes for the Property with respect to any Tax
Year shall result in a reduction of the Fixed Rent payable by Tenant.

 

2.9 Electricity Charge

Tenant shall pay $1.50 per rentable square foot per year for the estimated cost
of electricity for lights and outlets within the Premises, payable in equal
monthly installments with the Fixed Rent and subject to the reconciliation
process set forth in Section 2.7(B). The actual cost of Tenant’s share of
electricity within the Premises shall be included in the annual Operating
Statement along with Tenant’s Proportionate Share of common area electricity.
Tenant shall not exceed electrical usage of 8.0 watts per square foot included
in the Premises. If not already submetered, Landlord shall install a submeter in
the Premises at its sole cost on or before the Commencement Date.

 

2.10 Due Date of Additional Payments; No Offsets

Except for Operating Expenses for the Property estimated in accordance with
Section 2.7(C) and Real Estate Taxes for the Property estimated in accordance
with Section 2.8(C) (both of which shall be paid in advance on the first of each
month with Fixed Rent) or as otherwise specifically provided herein, any sum,
amount, item or charge designated or considered as additional rent in this Lease
shall be paid by Tenant to Landlord on or before the thirtieth (30th) day after
Landlord notifies Tenant of the amount payable. Any such notice shall specify in
reasonable detail the basis of such additional rent. Additional rent shall be
paid by Tenant to Landlord without offset or deduction.

 

2.11 Late Payment of Rent

If any installment of Fixed Rent or payment of additional rent is paid after the
date the same was due, it shall bear interest from the due date at the rate
published as the “prime rate” in The Wall Street Journal, as it may be adjusted
from time, to time, plus four percent (4%) per annum, but in no event more than
the maximum rate of interest allowed by law, the payment of which shall be
additional rent.

 

- 6 -



--------------------------------------------------------------------------------

2.12 Renewal Option

A. Provided that (i) a default as described in Section 7.1 of the Lease shall
not have occurred and be continuing beyond any applicable cure period on the day
on which Tenant purports to exercise the Renewal Option (defined below) or on
the first day of the Renewal Term (as defined below), and (ii) the Tenant named
herein or a Tenant Affiliate is actually occupying the entire Premises as of
each of said dates, Tenant shall have the option (“Renewal Option”) to renew the
Term of this Lease for one (1) additional period of five (5) years (the “Renewal
Term”), unless sooner terminated as provided in this Lease, subject to all the
terms of this Lease except for the change in Fixed Rent as provided below.

B. Tenant shall exercise the Renewal Option, if at all, by giving written notice
(“Notice to Renew”) of exercise to Landlord no later than nine (9) months prior
to expiration of the Term. If Tenant fails to give such notice to Landlord
within such time, Tenant shall be deemed to have waived the right to exercise
the Renewal Option. Upon Tenant’s exercise of the Renewal Option, the Term shall
be deemed to include the Renewal Term.

C. The annual Fixed Rent payable during the Renewal Term shall be the fair
market rent for comparable first class office space in effect in the 128 Office
market on the commencement date of the Renewal Term (the “Fair Market
Rent”). The determination of Fair Market Rent (whether such determination is
made by Landlord and/or Tenant or the brokers referenced herein) shall take into
account factors such as (but not limited to) the rental rate currently required
to be paid by Landlord for space at the Property, the term of the lease, the
base year for operating expenses and taxes, brokerage commissions, the then
condition of the applicable space and the level of any inducements being
offered.

D. The Fair Market Rent shall be determined as follows:

(1) Within fifteen (15) calendar days after receipt of a Notice to Renew,
Landlord shall furnish Tenant with Landlord’s estimate of Fair Market Rent
(“Landlord’s Rent Estimate”).

(2) Within fifteen (15) calendar days after receipt of Landlord’s Rent Estimate,
Tenant shall respond and specify whether and the extent to which Tenant disputes
Landlord’s Rent Estimate.

(3) If Tenant disputes Landlord’s Rent Estimate, Tenant and Landlord shall
negotiate in good faith for an additional thirty (30) calendar days to reach
agreement on the Fair Market Rent.

(4) If Tenant and Landlord shall not have reached agreement as to the Fair
Market Rent by the date which is ninety (90) calendar days after the receipt by
Landlord of the Notice to Renew, Landlord and Tenant, within ten (10) calendar
days after the expiration of such ninety (90) calendar day period, shall each
select a real estate broker affiliated with a major Boston commercial real
estate brokerage firm and having at least fifteen (15) years’ experience in the
field with office properties similar to the Building in the Boston area to
determine the Fair Market Rent. The two selected brokers shall within fourteen
(14) calendar days appoint a third broker having the qualifications described
above (the “Third Broker”). Each party shall pay the fees and expenses of the
broker it selected and the fees and expenses of the Third Broker shall be borne
equally by both parties.

 

- 7 -



--------------------------------------------------------------------------------

(5) Within thirty (30) calendar days after the selection of the Third Broker,
the brokers shall determine the Fair Market Rent. In the event that the brokers
have not agreed upon the Fair Market Rent within such thirty (30) day period,
each broker shall simultaneously deliver, within ten (10) calendar days, a
written appraisal of the Fair Market Rent to Landlord and Tenant, and the Fair
Market Rent shall be the average of the two closest appraisals.

(6) If Landlord or Tenant shall have failed to designate a broker within the
time period provided therefor above, then the broker which has been designated,
whether by Landlord or Tenant, shall alone make the determination of the Fair
Market Rent. If Tenant and Landlord have both designated brokers but the two
brokers so designated do not agree upon and designate the third broker willing
so to act within the time period provided therefor above, the Tenant, the
Landlord or either broker previously designated may request the Greater Boston
Real Estate Board, Inc. to designate the third broker willing so to act and a
broker so appointed shall, for all purposes, have the same standing and powers
as though such broker had been seasonably appointed by the brokers first
appointed. In case of the inability or refusal to serve of any person designated
as a broker, or in case any broker for any reason ceases to be such, a broker to
fill such vacancy shall be appointed by the Tenant, the Landlord, the broker
first appointed or the said Greater Boston Real Estate Board, Inc., as the case
may be, whichever made the original appointment.

ARTICLE III

CONSTRUCTION

 

3.1 Premises As Is

EXCEPT FOR LANDLORD’S WORK, THE PREMISES ARE LEASED “AS IS” AND “WHERE IS” AND
WITHOUT ANY EXPRESS OR IMPLIED WARRANTY WHATSOEVER, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, HABITABILITY OR FITNESS FOR INTENDED USE.

 

3.2 Landlord’s Work

Landlord shall prepare the Premises for Tenant’s use in accordance with the
provisions of the Work Letter attached hereto as Exhibit C. Landlord’s Work (as
defined in the Work Letter) shall be considered “Substantially Completed” when
Landlord’s Work has been completed except for items of work (and, if applicable,
adjustment of equipment and fixtures) which can be completed after occupancy has
been taken without causing unreasonable interference with Tenant’s use of the
Premises (i.e., so called “punch list” items).

 

3.3 General Provisions Applicable to Construction

All construction work required or permitted by this Lease, whether by Landlord
or Tenant, shall be done in a good and workmanlike manner and in compliance with
all applicable laws and all lawful ordinances, regulations and orders of
governmental authority and insurers of the Property. Each party may inspect the
work of the other at reasonable times and shall promptly give notice of observed
defects.

 

- 8 -



--------------------------------------------------------------------------------

3.4 Liens

Tenant will not permit any mechanic’s lien or other liens to be placed upon
Tenant’s Space or the Property as a result of any materials or labor ordered by
Tenant or any of Tenant’s agents, officers, or employees. If such a lien is
filed, then within five (5) days after Landlord has delivered notice to Tenant,
Tenant must either pay the amount of the lien or diligently contest such lien
and deliver to Landlord a bond or other security satisfactory to Landlord. If
Tenant fails to comply with the foregoing provisions of this Section 3.4,
Landlord may exercise its self-help rights set forth in Section 8.6 to discharge
or bond over the lien at Tenant’s sole cost and expense in any manner deemed
appropriate by Landlord in its sole discretion.

 

3.5 Soft Cost Allowance

Within thirty (30) days after Tenant has taken occupancy of substantially all of
the Premises and has paid to Landlord the first installment of Fixed Rent
hereunder, Tenant may submit an invoice to Landlord for reimbursement of a
portion of its costs up to $17,523 (the “Allowance”) incurred by Tenant with
respect to Tenant’s physical move, tel/data wiring and furniture installation.
Simultaneously with submission of such invoice, Tenant shall provide Landlord
documented evidence of such expenditures in form reasonably satisfactory to
Landlord. Landlord shall pay Tenant an amount equal to such properly invoiced
and documented expenses up to the Allowance.

ARTICLE IV

LANDLORD’S COVENANTS; INTERRUPTIONS AND DELAYS

Landlord covenants:

 

4.1 Services Furnished by Landlord

To furnish, through Landlord’s employees or independent contractors, services,
utilities, facilities and supplies set forth in Exhibit D equal in quality to
those customarily provided by landlords in similar first class office buildings
in the Boston area.

 

4.2 Additional Services Available to Tenant

To furnish, through Landlord’s employees or independent contractors, at Tenant’s
expense, reasonable additional building operation services which are usual and
customary additional services in similar first class office buildings in the
Boston area upon reasonable advance request of Tenant at reasonable, equitable
market rates from time to time established by Landlord.

 

- 9 -



--------------------------------------------------------------------------------

4.3 Roof, Exterior Wall, Floor Slab and Common Facility Repair

Except as otherwise provided in ARTICLE VI, to make such repairs to the roofs
and gutters, pylon signs, exterior walls, other structural components, floor
slabs, footings, foundations, walls between tenants, utility and mechanical
lines from the public mains and serving the Premises, exterior glass (except as
set forth in Section 5.2) and common areas and facilities including all
utilities and elevators, of the Property as may be necessary to keep them in
good order, repair and condition, the expense of which shall be charged in
accordance with Section 2.7.

 

4.4 Quiet Enjoyment

That Tenant on paying the Fixed Rent and additional rent and performing the
obligations of Tenant in this Lease shall peacefully and quietly have, hold and
enjoy the Premises and its rights set forth in this Lease without interference
from Landlord, or persons claiming by, through or under Landlord, subject to all
of the terms and provisions hereof.

 

4.5 Interruptions and Delays in Service and Repairs, etc.

Landlord shall not be liable to Tenant for any compensation or reduction of rent
by reason of inconvenience or annoyance or for loss of business arising from the
necessity of Landlord or its agents’ entering the Premises for any of the
purposes in this Lease authorized, or for repairing the Premises or any portion
of the Building however the necessity may occur. In case Landlord is prevented
or delayed from making any repairs, alterations or improvements, or furnishing
any services or performing any other covenant or duty to be performed on
Landlord’s part, by reason of any cause reasonably beyond Landlord’s control,
Landlord shall not be liable to Tenant therefor, nor except as expressly
otherwise provided in Section 6.1 shall Tenant be entitled to any abatement or
reduction of rent by reason thereof, nor shall the same give rise to a claim in
Tenant’s favor that such failure constitutes actual or constructive, total or
partial, eviction from the Premises.

Landlord reserves the right to stop any service or utility system, when
necessary by reason of accident or emergency, or until necessary repairs have
been completed; provided, however, that in each instance of stoppage Landlord
shall exercise commercially reasonable diligence to eliminate the cause thereof.
Except in case of emergency repairs, Landlord will give Tenant reasonable
advance notice of any contemplated stoppage and will use commercially reasonable
efforts to avoid unnecessary inconvenience to Tenant by reason thereof.

 

4.6 Payment of Litigation Expenses

To pay all reasonable costs, counsel and other fees incurred by Tenant in
connection with the successful enforcement by Tenant of any obligations of
Landlord under this Lease.

 

4.7 Landlord to Maintain Insurance; Waiver of Subrogation

Landlord shall procure and maintain the following:

(a) All risk property insurance on the Property in an amount equal to the
replacement value of the Property, which insurance shall be subject to a
commercially reasonable deductible. Landlord shall not be obligated to insure
any furniture, equipment, trade fixtures, machinery,

 

- 10 -



--------------------------------------------------------------------------------

goods, or supplies which Tenant may keep or maintain in the Premises or any
alteration, addition, or improvement which Tenant may make upon the Premises. In
addition, Landlord may elect to secure and maintain rental income insurance, in
which case Tenant shall not be obligated to pay Fixed Rent or additional rent to
the extent that Landlord actually receives proceeds from such rental income
insurance on account of such Fixed Rent or additional rent. If the annual cost
to Landlord for such property or rental income insurance exceeds the standard
rates because of the nature of Tenant’s operations, Tenant shall, upon receipt
of appropriate invoices, reimburse Landlord for such increased cost.

(b) Commercial general liability insurance, which shall be in addition to, and
not in lieu of, insurance required to be maintained by Tenant. Tenant shall not
be named as an additional insured on any policy of liability insurance
maintained by Landlord.

(c) Landlord waives any and all rights of recovery against Tenant for or arising
out of damage to, or destruction of the Premises to the extent that Landlord’s
property insurance policies then in force insure against such damage or
destruction permit such waiver and only to the extent of insurance proceeds
actually received by Landlord for such damage or destruction after using
commercially reasonable efforts to collect such proceeds.

(d) Landlord will not be responsible for or liable to Tenant for any loss or
damage that may be occasioned by or through the acts or omissions of persons
occupying adjoining premises or in any part of the premises adjacent to or
connected with the Premises or any part of the Building or for any loss or
damage resulting to Tenant or its property from burst, stopped or leaking water,
gas, sewer or steam pipes or falling plaster, or electrical wiring or for any
damage or loss of property within the Premises from any causes whatsoever,
including but not limited to theft, and/or acts or threatened acts of terrorism,
damage or injury due to mold, excepting only losses or damages resulting from
the gross negligence or willful misconduct of Landlord. Landlord and, except
with respect to damages resulting from a holdover by Tenant pursuant to
Section 8.15 below, Tenant will not be liable under any circumstances to the
other for any incidental or consequential damages.

(e) Landlord, its agents, servants, employees, invitees, or contractors (each an
“Indemnified Party”) shall not be liable to Tenant and Tenant hereby waives all
claims against each Indemnified Party for any injury to or death of any person
or damage to or destruction of property in or about the Premises or the Property
by or from any cause whatsoever, including, without limitation, gas, fire, oil,
electricity or leakage of any character from the roof, walls, basement or other
portion of the Premises or the Property, but excluding, however, the gross
negligence or willful misconduct of any Indemnified Party of which gross
negligence or willful misconduct. Except as to injury to persons or damage to
property the principal cause of which is the gross negligence or willful
misconduct of an Indemnified Party, Tenant shall indemnify, defend and hold each
Indemnified Party harmless from and against any and all expenses, including
reasonable attorneys’ fees, in connection therewith, arising out of any injury
to or death of any person or damage to or destruction of property occurring in
the Premises, or any part thereof, from any cause whatsoever. This Section (as
well as any other provisions of this Lease dealing with indemnification of
Indemnified Parties by Tenant, including without limitation Sections 5.5, 5.7
and 5.8) shall be deemed to be modified in each case by the insertion in the
appropriate place of the following: “except to the extent otherwise provided in
Mass. G.L. Ter. Ed., C. 186, Section 15.”

 

- 11 -



--------------------------------------------------------------------------------

(f) To the maximum extent permitted by law, Tenant shall indemnify, defend and
hold harmless Landlord (including reasonable attorneys’ fees, investigation
costs and remediation costs) from and against any and all claims, demands,
liabilities, damages, judgments, fines and penalties which in any manner
whatsoever arise out of or are in any manner related to: (i) Tenant’s failure to
maintain the Premises pursuant to Section 5.2 of this Lease; or (ii) the
presence of mold in the Premises or Building which was caused by Tenant.

ARTICLE V

TENANT’S COVENANTS

Tenant covenants during the Term and such further time as Tenant occupies any
part of the Premises:

 

5.1 Payments

To pay when due all Fixed Rent and additional rent and all charges for utility
services rendered to the Premises and, as further additional rent, all charges
for additional services and utilities rendered pursuant to Section 4.2.

 

5.2 Repair and Yield Up

Except as otherwise provided in ARTICLE VI and Section 4.3, at its sole cost and
expense, to keep the Premises in the same (or better) condition as the Premises
were delivered to Tenant on the Commencement Date, and all glass in windows
(except glass in exterior walls of the Building unless the damage thereto is
attributable to Tenant’s negligence or misuse) and doors of the Premises whole
and in good condition with glass of the same quality as that injured or broken,
damage by fire and other casualty and reasonable wear only excepted, and at the
expiration or termination of this Lease peaceably to yield up the Premises and
all alterations and additions thereto in such condition, damage by fire and
other casualty excepted, first removing all goods and effects of Tenant and all
alterations and additions made by Tenant and all partitions, unless expressly
instructed by Landlord that such items shall remain, and repairing any damage
caused by such removal and restoring the Premises and leaving them clean and
neat and in reasonably tenantable condition for office use. Notwithstanding the
foregoing, at the time Tenant requests to make any alteration or improvement to
the Premises, Tenant may request that Landlord advise Tenant whether or not
Landlord will require such alterations or improvements to be removed from the
Premises upon expiration or termination of this Lease, and Landlord shall so
advise Tenant if, as and when it consents to such alterations or improvements.

 

5.3 Use

To use and occupy the Premises for the Permitted Uses, and not to injure or
deface the Premises, or the Property, nor to permit in the Premises any auction
sale, or inflammable fluids or chemicals (except that Tenant may keep and use in
the Premises normal office supplies in full compliance with law), nor to permit
any nuisance, or the emission from the Premises of any

 

- 12 -



--------------------------------------------------------------------------------

objectionable noise or odor, nor to use or devote the Premises or any part
thereof for any purpose other than the Permitted Uses, nor any use thereof which
is contrary to law or ordinance or liable to invalidate or increase the premiums
for any insurance on the Building or liable to render necessary any alteration
or addition to the Building. Tenant shall have the right to vacate the Premises
so long as Tenant continues to fulfill its obligations under this Lease.

 

5.4 Obstructions; Items Visible from Exterior; Rules and Regulations; Signs

Not to obstruct in any manner any portion of the Building not hereby leased or
any portion thereof or of the Property; not without prior consent of Landlord to
permit the painting or placing of any signs, curtains, blinds, shades, awnings,
aerials or flagpoles, or the like, visible from outside the Premises; and to
comply with Landlord’s Rules and Regulations set forth in Exhibit E and all
other reasonable Rules and Regulations now or hereafter made and
indiscriminately applied by Landlord, of which Tenant has been given notice, for
the care and use of the Building and Lot and their facilities and approaches;
Landlord shall not be liable to Tenant for the failure of other occupants of the
Building to conform to such Rules and Regulations. At Landlord’s cost, Tenant’s
name shall be displayed on the tenant directory within the Building and on the
doors to the Premises in accordance with Landlord’s standard graphics or such
other graphics as Landlord shall approve in its sole discretion. Except on such
directory and doors to the Premises and on floors of the Building occupied
solely by Tenant, no other signs for Tenant on the interior of the Building will
be permitted without Landlord’s consent which will not be unreasonably withheld.

 

5.5 Safety Appliances; Hazardous Materials

To keep the Premises equipped with all safety appliances required by law or
ordinance or any other regulation of any public authority because of any use
made by Tenant or its employees, agents, officers, customers or clients other
than normal office use, and to procure all licenses and permits so required
because of such use and, if requested by Landlord, to do any work so required
because of such use, it being understood that the foregoing provisions shall not
be construed to broaden in any way Tenant’s Permitted Uses.

Tenant shall not cause (or suffer or allow its employees, agents, contractors or
invitees to cause) any hazardous materials to be used, generated, stored or
disposed of on, under or about the Premises except in accordance with applicable
law. Tenant shall defend, indemnify and save harmless Landlord from and against
any injuries, claims, accidents, damages, liabilities and expenses and any
contamination of or injury to the Premises or the Building or the Lot (including
reasonable counsel fees) arising out of any breach of Tenant’s obligations under
this Section 5.5 or any storage, use, disposal or release of the foregoing
materials.

Tenant shall provide Landlord on February 1 and August 1 of each year of the
Term with a list of the names and quantities of all hazardous materials
generated, stored or used at the Premises except for ordinary office products.
Material Safety Data Sheets shall be provided for all such substances. Storage
of all hazardous materials shall be in accordance with applicable federal, state
and local laws, regulations and ordinances. Tenant shall prepare and follow a
spill prevention and countermeasure plan for such substances. Transfer and
mixing of hazardous materials shall be performed in a designated area designed
and operated to prevent spilling, leakage or runoff from escaping from the
Premises. Tenant shall comply with all applicable OSHA rules applicable to its
business and the handling of hazardous materials.

 

- 13 -



--------------------------------------------------------------------------------

Tenant shall immediately notify Landlord both by telephone and in writing of any
spill or unauthorized discharge or release of hazardous materials. At the
expiration or termination of this Lease, Tenant shall yield up the Premises free
of all hazardous materials and contaminants of any kind resulting from Tenant’s
use of the Premises or any action of Tenant, its employees, agents, contractors
and invitees.

For purposes of this paragraph the term hazardous material shall mean,
(i) “hazardous substances” or “toxic substances” or “oil” as those terms are
defined by the Comprehensive Environmental Response, Compensation, and Liability
Act (CERCLA), 42 U.S.C. § 9601, et seq., or the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801 or the Massachusetts Oil and Hazardous
Material Release Prevention and Response Act, M.G.L. c. 21E; (ii) “hazardous
wastes,” as that term is defined by the Resource Conservation and Recovery Act
(RCRA), 42 U.S.C. § 6901, et seq.; (iii) any pollutant or contaminant or
hazardous, dangerous, or toxic chemicals, materials, or substances within the
meaning of any other applicable federal, state, or local law, regulation,
ordinance, or requirement relating to or imposing liability or standards of
conduct concerning any hazardous, toxic, or dangerous waste substance or
material; (iv) any radioactive material, including any source, special nuclear
or by-product material as defined at 42 U.S.C. § 2011, et seq.; (v) asbestos in
any form or condition; and (vi) polychlorinated biphenyls (PCBs) or substances
or compounds containing PCBs.

 

5.6 Assignment; Sublease

(a) Without prior written consent of Landlord, not to assign, mortgage, pledge
or otherwise transfer this Lease or its rights hereunder, or to make any
sublease, or to permit occupancy of the Premises or any part thereof by anyone
other than Tenant, except that Tenant may assign this Lease without Landlord’s
consent to (i) an entity controlling, controlled by or under common control with
Tenant, or (ii) an entity purchasing all of Tenant’s business, assets and
liabilities or into which Tenant is merged or consolidated (each entity
described in clauses (i) and (ii) of this sentence, a “Tenant Affiliate”), only
if such Tenant Affiliate has a net worth at least equal to that of Tenant as of
the date of this Lease. In connection with any request by Tenant for such
consent to assignment or subletting, to submit to Landlord in writing (i) the
name of the proposed assignee or sublessee, (ii) such information as to its
financial responsibility and standing as Landlord may reasonably require,
(iii) the basic terms and provisions upon which the proposed assignment or
subletting is to be made and other reasonable information requested by Landlord;
and (iv) the nature of its business and proposed use of the Premises. Tenant
shall supply such additional information as Landlord reasonably requests.

(b) Tenant shall not offer to make or enter into negotiations with respect to an
assignment or sublease (i) to any tenant in the Building or the adjacent
building at 890 Winter Street, Waltham, Massachusetts, unless Landlord has no
other space in the Building suitable to accommodate such tenant, (ii) to any
party with whom, to Tenant’s knowledge (after first consulting with Landlord),
Landlord is then negotiating (or with which it has negotiated in the last six
months) with respect to space in the Building or such adjacent building, or
(iii) to any party which would be of such type, character or condition as to be
inappropriate as a tenant for a comparable office building.

 

- 14 -



--------------------------------------------------------------------------------

(c) Except with respect to an assignment or sublease to a Tenant Affiliate, if
Tenant intends to assign this Lease or sublease fifty percent (50%) or more of
the Premises, it shall notify Landlord thereof together with identification of
the space involved and the contemplated economic terms (“Tenant’s
Assignment/Sublease Notice”), and Landlord shall have the option, exercisable by
notice to Tenant given within fifteen (15) days after receipt of any such
notification and information, to terminate this Lease in the case of a proposed
assignment or to terminate this Lease with respect to the space to be sublet in
the case of a proposed sublease of at least fifty percent (50%) of the Premises,
which termination shall be effective as of the commencement date of such
assignment or sublease set forth in Tenant’s Assignment/Sublease Notice. In no
event shall Landlord’s right of recapture apply in case of a sublease to a
Tenant Affiliate where Tenant will continue to occupy a substantial portion of
the Premises.

(d) If Landlord does not exercise its right to terminate this Lease pursuant to
the foregoing provisions, Landlord shall not unreasonably withhold or delay its
consent to an assignment or subletting materially consistent with the
information supplied by Tenant in its notification, provided that the terms and
provisions of such assignment or subletting, mutatis, mutandis, shall
specifically make applicable to the assignee or sublessee all of the provisions
of this Section 5.6 so that Landlord shall have against the assignee or
sublessee all rights with respect to any further assignment and subletting which
are set forth herein; no assignment or subletting shall affect the continuing
primary liability of Tenant (which, following assignment, shall be joint and
several with the assignee); no consent to any of the foregoing in a specific
instance shall operate as a waiver in a subsequent instance; and no assignment
shall be binding upon Landlord or any of Landlord’s mortgagees, unless such
assignee or subtenant agrees to be bound by all of Tenant’s obligations set
forth in this Lease, mutatis mutandis. Should Landlord exercise its right to
terminate this lease to only a portion of the Premises, Tenant shall be
obligated to reimburse Landlord for the cost of demising walls, doors and
partitions in compliance with applicable codes and at Building standard
finishes, but only to the extent that such demising would have occurred had the
Landlord not exercised such termination right and Tenant proceeded with its
contemplated assignment or sublease.

(e) It shall be reasonable for Landlord to refuse consent to any assignment or
sublease to any governmental agency or to any entity which by reputation or
expected use is not comparable to other types of tenants in the Building or to
an entity which is a tenant of the Property or the adjacent building for which
Landlord has other suitable accommodations for such tenant in such buildings or
to an entity which does not have, in Landlord’s sole good faith determination, a
net worth equal or greater to Tenant’s net worth as of the date of this Lease or
if the assignment or sublease would cause Landlord to be in violation or any
laws or any other lease, Mortgage or other agreement. If Tenant disputes
Landlord’s decision to deny consent to an assignment or sublease, Tenant’s sole
remedy shall be to seek injunctive relief. Depending on assignee’s or
sublessee’s financial standing, Landlord may require a security deposit as a
condition of its consent.

Without limitation of the rights of Landlord hereunder, if there is an
assignment of this Lease by Tenant or a subletting of the Premises by Tenant at
a rent which, in either case, exceeds

 

- 15 -



--------------------------------------------------------------------------------

the rent payable hereunder by Tenant, Tenant shall pay to Landlord, as
additional rent, fifty percent (50%) of such excess rent, after first deducting
the reasonable costs incurred by Tenant in connection with such assignment or
sublease, including without limitation brokerage fees, attorneys fees,
improvement allowances and other tenant concessions. For purposes of this
Section 5.6, the term “rent” shall mean all Fixed Rent, additional rent or other
payment and/or consideration payable hereunder.

The term “subletting” or “sublease” shall not only mean a sublease, but also any
license or concession agreement or agreement for the use, occupancy or
utilization of the Premises. Tenant shall reimburse Landlord for its reasonable
legal and other expenses in connection with any request for consent under this
Section.

 

5.7 Indemnity; Insurance; Waiver of Subrogation

A. To defend with counsel first reasonably approved by Landlord, save harmless,
and indemnify Landlord, its agents and employees, from any liability for injury,
loss, accident or damage to any person or property, and from any claims,
actions, proceedings and expenses and costs in connection therewith (including
without limitation reasonable counsel fees), (i) arising from (a) Tenant’s
violation of this Lease or the negligence or other misconduct of Tenant, its
employees, agents or invitees, or (b) from any use made or thing done or
occurring on the Premises not due to the gross negligence or willful misconduct
of Landlord or its agents or employees, or (ii) resulting from the failure of
Tenant to perform and discharge its covenants and obligations under this Lease;

B. In the event that Tenant fails to provide evidence of insurance required to
be provided by Tenant in this Lease, prior to the Commencement Date and
thereafter during the Term, within ten (10) days following Landlord’s request
thereof and fifteen (15) days prior to the expiration of any such coverage,
Landlord shall be authorized (but not required) to procure such coverage in the
amount stated with all costs thereof to be chargeable to Tenant and payable upon
written invoice thereof.

C. The limits of insurance required by this Lease, or as carried by Tenant,
shall not limit the liability of Tenant or relieve Tenant of any obligation
thereunder, except to the extent provided for under Section 4.7(c) of this
Lease. Any deductibles selected by Tenant shall be the sole responsibility of
Tenant.

D. Tenant, at Tenant’s expense, agrees to keep in force during the Term of this
Lease:

(i) Commercial general liability insurance which insures against claims for
bodily injury, personal injury, advertising injury, and property damage based
upon, involving, or arising out of the use, occupancy, or maintenance of the
Premises and the Property. Such insurance shall afford, at a minimum, the
following limits:

 

Each Occurrence

   $ 1,000,000   

General Aggregate

   $ 2,000,000   

Products/Completed Operations Aggregate

   $ 1,000,000   

Personal and Advertising Injury Liability

   $ 1,000,000   

Fire Damage Legal Liability

   $ 100,000   

Medical Payments

   $ 5,000   

 

- 16 -



--------------------------------------------------------------------------------

Any general aggregate limit shall apply on a per location basis. Tenant’s
commercial general liability insurance shall name Landlord, Waltham Winter
Street 880 LP, Waltham Winter Street 890 Winter Street, Clarion Partners, LLC,
CB Richard Ellis NE Partners, LP and any other party reasonably requested by
Landlord, as additional insureds (collectively, the “Additional Insured
Parties”). This coverage shall be written on the most current ISO CGL form or a
policy form that provides similar coverages if acceptable to Landlord in its
reasonable discretion, shall include blanket contractual liability, broad form
property damage liability, premises/operations and products/completed operations
hazards, and shall contain an exception to any pollution exclusion which insures
damage or injury arising out of heat, smoke, or fumes from a hostile fire. Such
insurance shall be written on an occurrence basis and contain a standard
separation of insureds provision.

(ii) Business automobile liability insurance covering owned, hired and non-owned
vehicles with limits of $1,000,000 combined single limit per occurrence.

(iii) Workers’ compensation insurance in accordance with the laws of the state
in which the Premises are located and employer’s liability insurance in an
amount not less than $1,000,000.

(iv) Umbrella/excess liability insurance, on an occurrence basis, that applies
excess of required commercial general liability, business automobile liability,
and employers liability policies with the following minimum limits:

 

Each Occurrence

   $ 5,000,000   

Annual Aggregate

   $ 5,000,000   

These limits shall be in addition to and not including those stated for the
underlying commercial general liability, business automobile liability, and
employers’ liability insurance required herein. Such excess liability policies
shall name the Additional Insured Parties as additional insureds.

(v) All risk property insurance including theft, sprinkler leakage and boiler
and machinery coverage on all of Tenant’s trade fixtures, furniture, inventory
and other personal property in the Premises, and on any alterations, additions,
or improvements made by Tenant upon the Premises all for the full replacement
cost thereof. Tenant shall use the proceeds from such insurance for the
replacement of trade fixtures, furniture, inventory and other personal property
and for the restoration of Tenant’s improvements, alterations, and additions to
the Premises. Landlord shall be named as loss payee with respect to alterations,
additions, or improvements of the Premises. Landlord reserves the right to
request Tenant to have an appraisal of its trade fixtures, furniture, inventory
and other personal property in the Premises done not less than once every three
(3) years during the Term at Tenant’s sole cost.

 

- 17 -



--------------------------------------------------------------------------------

(vi) Business income and extra expense insurance with limits not less than one
hundred percent (100%) of all charges payable by Tenant under this lease for a
period of twelve (12) months.

E. All policies required to be carried by Tenant hereunder shall be issued by
and binding upon an insurance company licensed to do business in the state in
which the Property is located with a rating of at least “A – X” or better as set
forth in the most current issue of Best’s Insurance Reports, unless otherwise
approved by Landlord. Tenant shall not do or permit anything to be done that
would invalidate the insurance policies required herein. Liability insurance
maintained by Tenant shall be primary coverage without right of contribution by
any similar insurance that may be maintained by Landlord. Certificates of
insurance, reasonably acceptable to Landlord, evidencing the existence and
amount of each insurance policy required hereunder shall be delivered to
Landlord prior to delivery or possession of the Premises and ten (10) days
following each renewal date. Certificates of insurance shall include an
endorsement for each policy showing that (i) the Additional Insured Parties are
included as additional insureds on liability policies; or, in the alternative to
providing a certificate of insurance showing the Additional Insured Parties with
the Landlord so named, Tenant’s insurance policy may provide for same and Tenant
shall deliver a copy of such policy to Landlord, and (ii) that Landlord is named
as a loss payee on the property insurance as stated in Section 5.7D(v) of this
Lease. Further, the certificates must include an endorsement for each policy
whereby the insurer agrees not to cancel or non renew the policy without at
least thirty (30) days’ prior written notice to Landlord. Tenant further shall
endeavor to have the insurer include an endorsement for each policy whereby the
insurer agrees not to materially alter the policy without at least thirty
(30) days’ prior written notice to Landlord; provided that if the insurer does
not offer such an endorsement, Tenant shall notify Landlord at least ten
(10) days prior to any material alteration to any such policy. The above
requirements shall apply equally to any contractor or subcontractor engaged by
Tenant’s contractor.

F. Tenant insurance requirements stipulated in this Section 5.7 are based upon
current industry standards. Landlord reserves the right to require additional
coverage or to increase limits consistent with changes in such industry
standards.

G. Should Tenant engage the services of any contractor to perform work in the
Premises, Tenant shall ensure that such contractor carries commercial general
liability (including completed operations coverage for a period of three
(3) years following completion of the work), business automobile liability,
umbrella/excess liability, worker’s compensation and employers liability
coverages in substantially the same amounts as are required of Tenant under this
Lease. Contractor shall name the Additional Insured Parties as additional
insureds on the liability policies required hereunder.

H. Tenant waives any and all rights of recovery against Landlord for or arising
out of damage to or destruction of any property of Tenant to the extent that
Tenant’s property insurance policies then in force or the policies required by
this Lease, whichever is broader, insure against such damage or destruction.

 

- 18 -



--------------------------------------------------------------------------------

5.8 Personal Property at Tenant’s Risk

That notwithstanding anything to the contrary, all of the furnishings, fixtures,
equipment, effects and property of every kind, nature and description of Tenant
and all persons claiming by, through or under Tenant which, during the
continuance of this Lease or any occupancy of the Premises by Tenant or anyone
claiming under Tenant, may be on the Premises or elsewhere in the Building or on
the Lot shall be at the sole risk and hazard of Tenant, and if the whole or any
part thereof shall be destroyed or damaged by fire, water or otherwise, or by
the leakage or bursting of water pipes, steam pipes, or other pipes, by theft or
from any other cause, no part of said loss or damage is to be charged to or be
borne by Landlord, except, to the extent caused by Landlord’s negligence or
willful misconduct and also except that Landlord shall in no event be
indemnified or held harmless or exonerated from any liability to Tenant or to
any person, for any injury, loss, damage or liability to the extent such
indemnity, hold harmless or exoneration is prohibited by law.

 

5.9 Right of Entry

To permit Landlord and its agents after reasonable notice (which may be oral)
except in the case of an emergency: to examine the Premises at reasonable times
and, if Landlord shall so elect, to make any repairs or replacements Landlord
may deem necessary; to remove, at Tenant’s expense, any alterations, additions,
signs, curtains, blinds, shades, awnings, aerials, flagpoles, or the like
visible from the exterior of the Building not consented to in writing; and to
show the Premises to prospective tenants during the last eighteen (18) months of
the Term and to prospective purchasers and mortgagees at all reasonable times.
In exercising its rights under this paragraph, Landlord shall use commercially
reasonable efforts to avoid interference with Tenant’s business.

 

5.10 Floor Load; Prevention of Vibration and Noise

Not to place a load upon the Premises exceeding an average rate of eighty
(80) pounds of live load per rentable square foot of floor area (partitions
shall be considered as part of the live load); Landlord reserves the right to
prescribe the weight and position of all safes, files and heavy equipment which
Tenant desires to place in the Premises so as properly to distribute the weight
thereof; Tenant’s business machines and mechanical equipment which cause
vibration or noise that may be transmitted to the Building structure or to any
other space in the Building shall be so installed, maintained and used by Tenant
as to eliminate such vibration or noise.

 

5.11 Personal Property Taxes

To pay promptly when due all taxes which may be imposed upon personal property
(including without limitation, fixtures and equipment) in the Premises to
whomever assessed if failure to pay would result in a lien on the Property.

 

5.12 Payment of Litigation Expenses

As additional rent, to pay all commercially reasonable costs, counsel and other
fees incurred by Landlord in connection with the successful enforcement by
Landlord of any obligations of Tenant under this Lease.

 

- 19 -



--------------------------------------------------------------------------------

5.13 Compliance with Insurance Regulations

Not to do or permit to be done any act or thing upon the Premises which will
invalidate or be in conflict with the terms of the Massachusetts standard form
of fire, boiler, sprinkler, water damage or other insurance policies covering
the Building and the fixtures and property therein; Tenant shall, at its own
expense, comply with all rules, regulations, and requirements of the National
Board of Fire Underwriters or any state or other similar body having
jurisdiction, and shall not knowingly do or permit anything to be done in or
upon the Premises in a manner which increases the rate of fire insurance upon
the Building or on any property or equipment located therein. If activity, use,
or occupancy by Tenant, its employees, agents or invitees in or upon the
Premises results in the increase in the rate of fire insurance upon the
Building, Landlord shall bill Tenant for such excess and Tenant shall promptly
pay such excess insurance costs. Notwithstanding the foregoing, such billing by
Landlord and payment by Tenant shall not waive Landlord’s right to require such
activity to cease.

ARTICLE VI

CASUALTY AND TAKING

 

6.1 Termination or Restoration; Rent Adjustment

If during the Term all or any substantial part of the Premises or the Building
or the Lot are damaged materially by fire or other casualty or by action of
public or other authority in consequence thereof, or are taken by eminent
domain, this Lease shall terminate at Landlord’s election, which may be made
notwithstanding Landlord’s entire interest may have been divested, by notice
given to Tenant within forty-five (45) days after the date of casualty or taking
specifying the effective date of termination. If this Lease is not so terminated
by Landlord, Landlord shall provide to Tenant in writing within forty-five
(45) days after the casualty or taking the reasonable estimate from a contractor
engaged by Landlord of the cost of repair and when the Premises or the Common
Areas of the Building, as the case may be, could be restored to proper condition
for occupancy by Tenant. If (i) such estimate is twelve (12) months or more
after the date of the casualty or taking, (ii) except in the case of a temporary
taking (i.e., a taking lasting twelve (12) months or less), if there is a taking
of fifteen (15%) per cent or more of the area of the Premises and Tenant
certifies to Landlord that the remainder of the Premises is insufficient for the
operations of Tenant’s business, (iii) if Tenant’s access to the Premises is
eliminated, or (iv) if any fire or other casualty or taking by eminent domain
occurs during the last twelve (12) months of the Term, then Tenant may terminate
this Lease by written notice to Landlord within twenty (20) days after receipt
of such estimate or the date possession of the Premises is taken, as the case
may be. The effective date of termination specified by either Landlord or Tenant
shall not be less than fifteen (15) nor more than thirty (30) days after the
date of notice of such termination. Unless terminated pursuant to the foregoing
provisions, this Lease shall remain in full force and effect following any such
damage or taking, subject, however, to the following provisions. If in any such
case the Premises are rendered unfit for use and occupancy and this Lease is not
so terminated, Landlord shall use commercially reasonable and diligent efforts
(following the expiration of the period in which Landlord or Tenant may
terminate this Lease pursuant to the foregoing provisions of this Section 6.1)
to put the Premises and the common areas, or in case of taking what may remain
thereof (excluding in case of both

 

- 20 -



--------------------------------------------------------------------------------

casualty and taking any items installed or paid for by Tenant which Tenant may
be required to remove), into proper condition for use and occupancy (in the case
of a taking to the extent permitted by the net award of damages and in the case
of a casualty, to the extent of the net insurance proceeds and any retained
amount), and a just proportion of the Fixed Rent and additional rent according
to the nature and extent of the injury shall be abated from the date of such
casualty or taking until the Premises or such remainder shall have been put by
Landlord in such condition; and in case of taking which permanently reduces the
area of the Premises, a just proportion of the Fixed Rent and additional rent
shall be abated for the remainder of the Term.

 

6.2 Eminent Domain Award

Landlord reserves to itself any and all rights to receive awards made for
damages to the Premises and Building and Lot and the leasehold hereby created,
or any one or more of them, accruing by reason of exercise of eminent domain or
by reason of anything lawfully done in pursuance of public or other authority.
Tenant hereby releases and assigns to Landlord all Tenant’s rights to such
awards, and covenants to deliver such further assignments and assurances thereof
as Landlord may from to time request. Tenant hereby irrevocably designates and
appoints Landlord as its attorney-in-fact to execute and deliver in Tenant’s
name and on its behalf any such further assignments thereof. Notwithstanding the
foregoing, Tenant shall be entitled to any damages for personal property of
Tenant and for reasonable relocation expenses which are available to Tenant in a
separate action or separate award.

ARTICLE VII

DEFAULT

 

7.1 Events of Default

If any default, breach or failure of performance by Tenant of any agreement,
covenant, condition, provision, or warranty contained herein continues, in cases
of failure to pay Fixed Rent or additional rent or other payments required
hereunder (i) within five (5) business days after notice from Landlord to be
given no more than two (2) times in any calendar year (or after two (2) such
notices in any calendar year, on the date due), or (ii) in cases other than
monetary defaults continuing for more than thirty (30) days after notice from
Landlord and such additional time, if any, as is reasonably necessary to cure
the default if the default is of such a nature that it cannot reasonably be
cured in thirty (30) days provided Tenant commences to cure promptly and
diligently pursues the cure to completion but in no case more than one hundred
twenty (120) days after notice from Landlord; or if Tenant or any guarantor or
any guarantors of any of Tenant’s obligations under this Lease is not paying its
debts as such debts become due, becomes insolvent, files or has filed against it
(and in the case of an involuntary petition such is not dismissed within 30 days
after the filing) a petition under any chapter of the U.S. Bankruptcy Code (or
any similar petition under any insolvency law of any jurisdiction), proposes any
dissolution, liquidation, composition, financial reorganization or
recapitalization with creditors, makes an assignment or trust mortgage for the
benefit of creditors, or if a receiver, trustee, custodian or similar agent is
appointed or takes possession with respect to any property or business of Tenant
or such guarantor, then in any such case, whether or not the Term shall have
begun, Landlord may immediately, or at any time while such default exists and
without further

 

- 21 -



--------------------------------------------------------------------------------

notice, terminate this Lease by notice to Tenant, specifying the date on which
this Lease shall terminate and this Lease shall come to an end on the date
specified therein as fully and completely as if such date were the date herein
originally fixed for the expiration of the Term, and Tenant shall then quit and
surrender the Premises to Landlord, but Tenant shall remain liable as
hereinafter provided.

 

7.2 Landlord’s Rights and Tenant’s Obligations after Termination

In the event that this Lease is terminated under any of the provisions contained
in Section 7.1 or shall be otherwise terminated for breach of any obligation of
Tenant, Landlord shall have the right to exercise the following remedies:

(A) Tenant shall pay forthwith to Landlord upon demand, as compensation, the
excess of the total rent reserved for the residue of the Term over the fair
market rental value of the Premises for said residue of the Term (after
deduction of all anticipated expenses of reletting) discounted to present value
determined by reference to The Wall Street Journal listing of “Treasury Bonds,
Notes, and Bills” (representative of New York, based on transactions of
$1,000,000 or more), of the yield to maturity on issues closest to the
expiration of the Term of this Lease. In calculating the rent reserved there
shall be included, in addition to the Fixed Rent and all additional rent, the
value of all other considerations agreed to be paid or performed by Tenant for
said residue. For purposes of clarification, Landlord shall not be obligated to
wait for the original expiration of the Term of the Lease or until the Premises
have been relet to exercise the foregoing remedy. Landlord may exercise such
remedy immediately upon termination of the Lease, and Tenant shall be obligated
to pay the applicable damages immediately upon Landlord’s demand. In no event
shall Tenant be entitled to a credit if the excess of the fair market rental
value of the Premises for the residue of the Term exceeds the total rent
reserved for the residue of the Term.

(B) Tenant as an additional and cumulative obligation shall pay punctually to
Landlord all the sums and perform all the obligations which Tenant covenants in
this Lease to pay and to perform in the same manner and to the same extent and
at the same time as if this Lease had not been terminated. In calculating the
amounts to be paid by Tenant under the foregoing covenant Tenant shall be
credited with any amount paid to Landlord as compensation as in this Section 7.2
provided and also with the net proceeds of any rent obtained by Landlord by
reletting the Premises, after deducting reasonable expenses in connection with
such reletting, including, without limitation, repossession costs, brokerage
commissions, fees for legal services and expenses of preparing the Premises for
such reletting, it being agreed by Tenant that Landlord may (i) relet the
Premises or any part or parts thereof, for a term or terms which may, at
Landlord’s option, be equal to or less than or exceed the period which would
otherwise have constituted the balance of the Term and may grant such
concessions and free rent as Landlord in its sole judgment considers advisable
or necessary to relet the same, and (ii) in connection with such reletting, may
make such alterations, repairs and decorations in the Premises as Landlord in
its sole judgment considers advisable or necessary to relet the same, and no
action of Landlord in accordance with the foregoing or failure to relet or to
collect rent under reletting shall operate or be construed to release or reduce
Tenant’s liability as aforesaid. In no event shall Tenant be entitled to a
reletting credit that exceeds the amount due to Landlord under this Section 7.2.

 

- 22 -



--------------------------------------------------------------------------------

In lieu of any other damages or indemnity and in lieu of full recovery by
Landlord of all sums payable under all the foregoing provisions of this
Section 7.2, Landlord may, by written notice to Tenant, at any time after this
Lease is terminated under any of the provisions contained in Section 7.1 or is
otherwise terminated for breach of any obligation of Tenant and before such full
recovery, elect to recover, and Tenant shall thereupon pay, as liquidated
damages, an amount equal to the aggregate of the Fixed Rent and additional rent
accrued under Sections 2.6, 2.7 and 2.8 in the twelve (12) months ended next
prior to such termination (or, if less than 12 months remains in the Term, for
such number of months so remaining in the Term) plus the amount of Fixed Rent
and additional rent of any kind accrued and unpaid at the time of termination
and less the amount of any recovery by Landlord under the foregoing provisions
of this Section 7.2 up to the time of payment of such liquidated damages.

Nothing contained in this Lease shall limit or prejudice the right of Landlord
to prove for and obtain in proceedings for bankruptcy or insolvency by reason of
the termination of this Lease, an amount equal to the maximum allowed by any
statute or rule of law in effect at the time when, and governing the proceedings
in which, the damages are to be proved.

ARTICLE VIII

MISCELLANEOUS

 

8.1 Notice of Lease; Consent and Approval; Notices; Bind and Inure

The titles of the Articles are for convenience only and are not to be considered
in construing this Lease. Tenant agrees not to record this Lease, but upon
request of either party both parties shall execute and deliver a notice of this
Lease pursuant to M.G.L. c. 183 § 4, and if this Lease is terminated before the
term expires, an instrument in such form acknowledging the date of termination.
Whenever any notice, approval, consent, request or election is given or made
pursuant to this Lease it shall be in writing. Communications and payments shall
be addressed if to Landlord at Landlord’s Original Address or at such other
address as may have been specified by prior notice to Tenant, and if to Tenant,
at Tenant’s Original Address or after the Commencement Date at the Premises with
a copy to Mintz Levin Cohn Ferris Glovsky and Popeo, PC, One Financial Center,
Boston, MA 02111, Attn: Allan Caggiano, Esq., or at such other place as may have
been specified by prior notice to Landlord. Any communication so addressed shall
be deemed duly given upon delivery in hand or one day after it is sent by
overnight mail or by regularly recognized overnight courier which supplies a
receipt therefor, or two (2) days after it is mailed by registered or certified
mail, return receipt requested. If Landlord by notice to Tenant at any time
designates some other person to receive payments or notices, all payments or
notices thereafter by Tenant shall be paid or given to the person designated
until notice to the contrary is received by Tenant from Landlord. The
obligations of this Lease shall run with the land, and this Lease shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, subject to the limitations set forth in Section 8.16.

 

- 23 -



--------------------------------------------------------------------------------

8.2 Landlord’s Failure to Enforce

The failure of Landlord to seek redress for violation of, or to insist upon
strict performance of, any covenant or condition of this Lease, shall not be
deemed a waiver of such violation nor prevent a subsequent act which would have
originally constituted a violation, from having all the force and effect of an
original violation. The receipt by Landlord of Fixed Rent or additional rent
with knowledge of the breach of any covenant of this Lease shall not be deemed a
waiver of such breach. No provision of this Lease shall be deemed to have been
waived by Landlord or Tenant unless such waiver is in writing signed by the
party to be charged. No consent or waiver, express or implied, by Landlord or
Tenant, to or of any breach of any agreement or duty shall be construed as a
waiver or consent to or of any other breach of the same or any other agreement
or duty.

 

8.3 Acceptance of Partial Payments of Rent; Delivery of Keys

No acceptance by Landlord of a lesser sum than the Fixed Rent and additional
rent then due shall be deemed to be other than on account of the earliest
installment of such rent due, nor shall any endorsement or statement on any
check or any letter accompanying any check or payment as rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such installment or
pursue any other remedy in this Lease provided. The delivery of keys to any
employee of Landlord or to Landlord’s agent or any employee thereof shall not
operate as a termination of this Lease or surrender of the Premises.

 

8.4 Cumulative Remedies

The specific remedies to which Landlord may resort under the terms of this Lease
are cumulative and are not intended to be exclusive of any other remedies or
means of redress to which it may be lawfully entitled in case of any breach or
threatened breach by Tenant of any provisions of this Lease. In addition to
other remedies provided in this Lease, Landlord shall be entitled to the
restraint by injunction of the violation or attempted or threatened violation of
any of the covenants, conditions or provisions of this Lease or to a decree
compelling specific performance of any such covenants, conditions or provisions.

 

8.5 Partial Invalidity

If any term of this Lease, or the application thereof to any person or
circumstances, shall to any extent be invalid or unenforceable, the remainder of
this Lease, or the application of such term to persons or circumstances other
than those as to which it is invalid or unenforceable shall not be affected
thereby, and each term of this Lease shall be valid and enforceable to the
fullest extent permitted by law.

 

8.6 Self-Help

If Tenant shall at any time default in the performance of any obligation under
this Lease, after the expiration of any applicable notice and cure periods,
Landlord shall have the right, but shall not be obligated, to enter upon the
Premises and to perform such obligation notwithstanding the fact that no
specific provision for such substituted performance by Landlord is made in this

 

- 24 -



--------------------------------------------------------------------------------

Lease with respect to such default. In performing such obligation, Landlord may
make any payment of money or perform any other act. All sums so paid by Landlord
(together with interest at the rate of two and one-half (2.5%) percentage points
over the then prevailing prime rate as published in The Wall Street Journal) and
all necessary incidental costs and expenses in connection with the performance
of any such act by Landlord, shall be deemed to be additional rent under this
Lease and shall be payable to Landlord immediately on demand. Landlord may
exercise the foregoing rights without waiving any other of its rights or
releasing Tenant from any of its obligations under this Lease.

 

8.7 Estoppel Certificate

Each party agrees from time to time, upon not less than fifteen (15) business
days’ prior written request by the other party, to execute, acknowledge and
deliver to the requesting party a statement in writing certifying, to the extent
the same is accurate such information that is reasonably requested by the
parties including without limitation, that this Lease is unmodified and in full
force and effect and to their knowledge that there are no uncured defaults of
Landlord or Tenant under this Lease, that the other party has no defenses,
offsets or counterclaims against its obligations under the Lease, including
without limitation to pay the Fixed Rent and additional rent and to perform its
other covenants under this Lease (or, if there have been any modifications that
the same is in full force and effect as modified and stating the modifications
and, if there are any defenses, offsets, counterclaims, or defaults, setting
them forth in reasonable detail), the dates to which the Fixed Rent, additional
rent and other charges have been paid and such other matters relating to the
Lease as may be reasonably requested. Any such statement delivered pursuant to
this Section 8.7 may be relied upon by the parties and by a prospective
purchaser or mortgagee of the Property or any prospective assignee, of any
mortgagee of the Property, or by a prospective assignee, subtenant or lender of
Tenant interest in this Lease, as the case may be.

 

8.8 Waiver of Subrogation

Any property damage insurance carried by either party with respect to the
Premises or property therein shall include a clause or endorsement denying to
the insurer rights of subrogation against the other party to the extent rights
have been waived by the insured prior to occurrence of injury or loss. Each
party, notwithstanding any provisions of this Lease to the contrary, hereby
waives any and all rights of recovery against the other for or arising out of
damage to or destruction of any property of the other or injury or loss due to
hazards to the extent that the other’s insurance policies then in force or the
policies required by this Lease, whichever is broader, insure against such
damage or destruction.

 

8.9 All Agreements Contained

This Lease contains all of the agreements of the parties with respect to the
subject matter thereof and supersedes all prior dealings between them with
respect to such subject matter.

 

8.10 Brokerage

Each party represents that it has had no dealings with any broker or agent other
than the Broker(s) identified in Section 1.2 in connection with this Lease and
covenants to defend, hold harmless and indemnify the other party and its agents
from and against any and all cost, expense or liability resulting from a breach
of the foregoing representation. Landlord will pay the commissions due the
aforesaid Brokers in accordance with separate commission agreements.

 

- 25 -



--------------------------------------------------------------------------------

8.11 Submission Not an Option

The submission of this Lease or a summary of some or all of its provisions for
examination does not constitute a reservation of or option for the Premises or
an offer to lease, and it is not effective as a lease or otherwise until the
execution by and delivery to both Landlord and Tenant.

 

8.12 Applicable Law

This Lease, and the rights and obligations of the parties hereto, shall be
construed and enforced in accordance with the laws of the Commonwealth of
Massachusetts.

 

8.13 Waiver of Jury Trial

LANDLORD AND TENANT HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER, ON OR IN
RESPECT TO ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH
THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT HEREUNDER, TENANT’S USE OR
OCCUPANCY OF THE PREMISES, AND/OR CLAIM OF INJURY OR DAMAGES.

 

8.14 Access and Security

Tenant shall have access to the Premises at all times, except in the event of an
emergency or for safety precautions. The Building is accessed by an automated
card key system. Landlord may require that parties desiring to enter the
Building after regular office hours must provide proper identification. Tenant
shall be responsible for any security required for Tenant’s property in or
around the Premises, including, but not limited to, the loading area.

 

8.15 Holdover

Should Tenant holdover in occupancy of the Premises after the expiration or
other termination of the Term of this Lease, without the consent of Landlord,
such holding over shall be as a tenant at sufferance and Tenant shall be liable
to Landlord for use and occupancy equal to one hundred fifty percent (150%) of
(a) the Fixed Rent, plus (b) any additional rent in effect at the end of the
Term, and also for all damages sustained by Landlord on account of such holding
over. The provisions of this Section shall not operate as a waiver of any right
of reentry provided in this Lease.

 

8.16 Limitation on Liability

In consideration of the benefits accruing hereunder, Tenant hereby covenants and
agrees that, in the event of any actual or alleged failure, breach or default
hereunder by Landlord:

(a) The obligations of Landlord under this Lease do not constitute personal
obligations of the members, trustees, individual partners, directors, officers
or shareholders of Landlord or any constituent entity of Landlord, and Tenant
shall not seek recourse against the members, trustees, partners, directors,
officers or shareholders of Landlord or any constituent entity of Landlord, or
any of their personal assets for satisfaction of any liability with respect to
this Lease.

 

- 26 -



--------------------------------------------------------------------------------

(b) Tenant’s sole and exclusive remedy shall be against Landlord’s interest in
the Property and the proceeds therefrom.

(c) These covenants and agreements are enforceable by Landlord, and shall bind
Tenant and its successors and assigns.

 

8.17 Security Deposit

(a) Tenant shall provide Landlord with a letter of credit in form and substance
satisfactory to Landlord and from a financial institution satisfactory to
Landlord in the original amount of $125,581.52 (the “Letter of Credit”).

(b) If no default with respect to the payment of Fixed Rent or recurring
additional rent shall have previously occurred and if Tenant shall not then be
in default beyond applicable notice and grace periods on the applicable
reduction date with respect to any obligation under this Lease, then Tenant
shall be permitted to reduce the amount of the Letter Credit (i) on the date
twelve (12) months after the Rent Commencement Date to $94,186.14, and (ii) on
the date thirty (30) month after the Rent Commencement Date to $62,790.76

(c) The Letter of Credit may be drawn from time to time by Landlord upon
Tenant’s default of its obligations under this Lease or if the Letter of Credit
is about to expire and has not been renewed within thirty (30) days preceding
such expiration. Should Landlord draw down the Letter of Credit, Tenant shall be
obligated to restore it to its original amount.

ARTICLE IX

RIGHTS OF PARTIES HOLDING PRIOR INTERESTS

 

9.1 Lease Subordinate

This Lease shall be subject and subordinate to any mortgage now or hereafter on
the Property, and to each advance made or hereafter to be made under any
mortgage, and to all renewals, modifications, consolidation, replacements and
extensions thereof and all substitutions therefor. Landlord shall use
commercially reasonable efforts to obtain from the holder thereof a commercially
reasonable subordination, non-disturbance agreement with Tenant in such holder’s
standard form by the terms of which such holder will agree to recognize the
rights of Tenant under this Lease and to accept Tenant as tenant of the Premises
under the terms and conditions of this Lease in the event of acquisition of
title by such holder through foreclosure proceedings or otherwise and Tenant
will agree to recognize and attorn to the holder of such mortgage as Landlord in
such event, which agreement shall be made expressly to bind and inure to the
benefit of the successors and assigns of Tenant and of the holder and upon
anyone purchasing the

 

- 27 -



--------------------------------------------------------------------------------

Premises at any foreclosure sale. Notwithstanding the foregoing, any such holder
may at its election subordinate its mortgage to this Lease without the consent
or approval of Tenant. Tenant agrees to execute and deliver any appropriate
instruments containing commercially reasonable terms and provisions necessary to
carry out the agreements contained in this Section 9.1.

 

9.2 Rights of Holder of Mortgage to Notice of Defaults by Landlord and to Cure
Same

No act or failure to act on the part of Landlord which would entitle Tenant
under the terms of this Lease, or by law, to be relieved of Tenant’s obligations
hereunder or to terminate this Lease, shall result in a release or termination
of such obligations or a termination of this Lease unless (i) Tenant shall have
first given written notice of Landlord’s act or failure to act to Landlord’s
mortgagees of which Tenant received notice and an address to send notices, if
any, specifying the act or failure to act on the part of Landlord which could or
would give basis to Tenant’s rights; and (ii) such mortgagees after receipt of
such notice, have failed or refused to correct or cure the condition complained
of within thirty (30) days after such notice or if not capable of cure within
thirty (30) days, within a reasonable time not to exceed ninety days (90) days;
but nothing contained in this Section 9.2 shall be deemed to impose any
obligation on any such mortgagees to correct or cure any condition.

[Signatures on following page]

 

- 28 -



--------------------------------------------------------------------------------

EXECUTED as a sealed instrument in two or more counterparts on the day first
above written.

 

LANDLORD: WALTHAM WINTER STREET 880 LP, a Delaware limited partnership, doing
business in Massachusetts as Waltham Winter Street 880 Limited Partnership By:  
Waltham Sub GP LLC, a Delaware limited liability company, its General Partner  
By:   Clarion Partners, LLC, a New York limited liability company, its Manager  
  By:  

/s/ Jane A. Williams

      Name:   Jane A. Williams       Title:   Authorized Signatory TENANT: BG
MEDICINE, INC. By:  

/s/ Charles Abdalian

  Name:   Charles Abdalian   Title:   EVP & CFO

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

Property Description

That certain parcel of land situate in the City of Waltham in the County of
Middlesex, Commonwealth of Massachusetts, described as follows:

Lot 4 as shown on plan entitled “Plan of Land in Waltham, Massachusetts prepared
for 880 Winter Street, L.L.C. and 890 Winter Street, L.L.C.” dated May 19, 1998
by Martinage Engineering Associates, Inc. and recorded with the Middlesex South
District Registry of Deeds as Plan No. 734 of 1998.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

Floor Plan

 

LOGO [g540837ex10_6pg037.jpg]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

Work Letter

1. Landlord’s Work. This Exhibit C sets forth the obligations of Landlord and
Tenant with respect to the initial improvements to be performed in the Premises
to prepare the same for Tenant’s use and occupancy. Landlord shall provide a
“turn-key” renovation of the Premises and construct the initial improvements as
shown on the Plans (as defined below) in accordance with the terms of this
Exhibit C (“Landlord’s Work”).

2. Plans. The parties have approved final architectural, electrical and
mechanical construction drawings referenced in the drawing set prepared by
Visnick & Caulfield Associates, Inc., as Project #2013.146, dated May 28, 2013
(the “Plans”). In the event that the building department or any other
governmental or quasi-governmental agency, board or authority requires any
modifications to the Plans, Landlord and Tenant agree to cooperate and work
expeditiously to modify and re-submit the Plans for any necessary approvals.
Approval by Landlord of Landlord’s Work and the Plans shall not constitute any
warranty by Landlord to Tenant of the adequacy of the design for Tenant’s
intended use of the Premises.

3. Performance of Landlord’s Work. Except as hereinafter provided to the
contrary, Landlord shall perform Landlord’s Work shown on the Plans using
building standard materials and quantities as determined by Landlord (“Building
Standards”).

4. Substantial Completion. Landlord shall use commercially reasonable efforts to
cause Landlord’s Work to be Substantially Completed (as defined in Section 3.2
of the Lease), subject to delays caused by Force Majeure (as defined below) and
Tenant Delays (as defined in Paragraph 6 below), on or before August 1, 2013
(the “Anticipated Substantial Completion Date”). If Landlord’s Work is not
Substantially Completed on or before the Anticipated Substantial Completion Date
for any reason, the Lease shall remain in full force and effect; provided that
the Commencement Date shall not occur until Landlord’s Work is Substantially
Completed, except in the case of Tenant Delay, pursuant to Paragraph 5 below. In
the event that Landlord’s Work is not Substantially Completed on or before
September 30, 2013 (which date shall be extended on a day-for-day basis for
Force Majeure and Tenant Delay), Tenant shall have the right, prior to the time
Landlord’s Work is Substantially Completed, to terminate this Lease by providing
written notice of such termination to Landlord. “Force Majeure” shall mean
events beyond Landlord’s reasonable control, including, without limitation,
accident; breakage; strike, lockout; act of terrorism; shortage of materials,
which shortage is not unique to Landlord; governmental regulation, moratorium or
other governmental action, inaction or delay; or fire, flood, unusually
inclement weather, earthquake or other natural disaster.

5. Tenant Delays. In the event that Landlord’s Work is not Substantially
Completed by the Anticipated Substantial Completion Date by reason of any delay
attributable to Tenant (a “Tenant Delay”), then, in such event, the Commencement
Date shall be deemed to be the date that Substantial Completion would have
occurred but for such Tenant Delay. A Tenant Delay shall include, without
limitation, any of the following:

 

  (i) the failure of Tenant to furnish in a timely manner all information and
approvals necessary to complete the plans, drawings, specifications, finish
details or the other information required under Paragraph 2 above;

 

C-1



--------------------------------------------------------------------------------

  (ii) Tenant’s requirements for special work or materials, finishes, or
installations other than the Building Standards or Tenant’s request for any
Additional Work;

 

  (iii) the performance of any other work in the Premises by any person, firm or
corporation employed by or on behalf of Tenant, or any failure to complete or
delay in completion of such work (including, without limitation, installation of
Tenant’s furniture); or

 

  (iv) any other act or omission of Tenant.

6. Additional Work. If Tenant shall request any change, addition or alteration
in any of the Plans (the “Additional Work”), Landlord shall have such revisions
to the drawings prepared at Tenant’s cost and Tenant shall reimburse Landlord
within ten (10) days of demand for the reasonable cost thereof, plus any
applicable state sales or use tax thereon. Promptly upon completion of the
revisions, Landlord shall notify Tenant in writing of the increased cost to
Landlord’s Work, if any, which will be chargeable to Tenant by reason of such
Additional Work. Tenant, within three (3) business days, shall notify Landlord
in writing (the “Additional Work Notice”) whether it desires to proceed with
such Additional Work, provided that Tenant shall pay for any additional cost
resulting from any delay in the Landlord’s Work during such time period.
Landlord shall not perform any Additional Work unless and until it receives an
Additional Work Notice from Tenant approving the same. In the absence of an
Additional Work Notice approving such Additional Work, Landlord shall have the
option to continue work on the Premises disregarding the requested Additional
Work, or, after giving Tenant three (3) business days notice, Landlord may elect
to discontinue work on the Premises until it receives notice of Tenant’s
decision, in which event Tenant shall be responsible for any delay in Landlord’s
Work resulting therefrom.

7. Tenant Access. Landlord, upon request by Tenant, shall grant to Tenant and
Tenant’s agents a license to enter the Premises at any time from and after the
date which Landlord reasonably determines to be thirty (30) days prior to the
date Landlord’s Work will be Substantially Completed for the purposes of
installing Tenant’s cabling in the Premises and completing other work on
Tenant’s behalf in accordance with the terms and provisions of this paragraph 7;
provided, however, that such work shall not interfere with Landlord’s Work. It
shall be a condition to the grant by Landlord and continued effectiveness of
such license that:

(a) Tenant’s request for such early access shall be accompanied by: (i) a
description of and schedule for the work to be performed by those persons and
entities for whom such access is being requested; (ii) the names and addresses
of all contractors for whom such early access is being requested and copies of
all licenses and permits required in connection with the performance of the work
for which such access is being requested; and (iii) certificates of insurance
(in amounts and with insured parties satisfactory to Landlord). All of the
foregoing shall be subject to Landlord’s approval in its sole discretion.

 

C-2



--------------------------------------------------------------------------------

(b) Such early access for installation purposes shall be subject to reasonable
scheduling by Landlord.

(c) Tenant’s agents, contractors, workmen, mechanics, suppliers and invitees
shall work in harmony and not interfere with (i) Landlord and Landlord’s agents
in performing Landlord’s Work or any Additional Work in the Premises or work by
Landlord or its agents in other premises or common areas of the Building, or
(ii) the general operation of the Building. If at any time such entry shall
cause or reasonably threaten to cause such disharmony or interference, Landlord
may withdraw such license upon twenty-four (24) hours’ prior written notice to
Tenant.

Any such entry into and occupation of the Premises by Tenant shall be deemed to
be under all of the terms, covenants, conditions and provisions of the Lease
(including, without limitation, the insurance and indemnity provisions),
excluding only the covenant to pay Fixed Rent, additional rent and electricity;
provided, however, that, notwithstanding the foregoing, Tenant’s obligation to
pay Fixed Rent, additional rent and electricity hereunder shall commence upon
Tenant conducting any business at the Premises. Landlord shall not be liable for
any injury, loss or damage which may occur to any of Tenant’s work or
installations made in the Premises or to property placed therein prior to the
commencement of the Term, the same being at Tenant’s sole risk and liability.
Tenant shall be liable to Landlord for any damage to the Premises or to any
portion of Landlord’s Work caused by Tenant or any of Tenant’s employees,
agents, contractors, workmen or suppliers. In the event the performance of the
work by Tenant, its agents, employees or contractors causes material extra costs
to Landlord, Tenant shall reimburse Landlord for the entire extra cost and the
cost incurred by Landlord for the engineers or operators under applicable union
regulations or contracts.

8. Incorporation. The terms and provisions of the Lease, insofar as they are
applicable to this Work Letter, are hereby incorporated herein by reference.

9. Additional Rent. All amounts payable by Tenant to Landlord hereunder shall be
deemed to be Rent under the Lease and upon any default in the payment of same,
Landlord shall have all of the rights and remedies provided for in the Lease.

10. Limitation. This Exhibit shall not be deemed applicable to any additional
space added to the Premises at any time or from time to time, whether by any
options under the Lease or otherwise, or to any portion of the original Premises
or any additions to the Premises in the event of a renewal or extension of the
original Term of the Lease, whether by any options under the Lease or otherwise,
unless expressly so provided in the Lease or any amendment or supplement to the
Lease.

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

Landlord’s Services

 

I. Cleaning

 

  A. Office Area

Daily on Business Days:

 

  1. Empty and clean all waste receptacles and ash trays and remove waste
material from the Premises; wash receptacles as necessary.

 

  2. Sweep and dust mop all non-carpeted areas.

 

  3. Vacuum all rugs and carpeted areas.

 

  4. Hand dust and wipe clean with treated cloths all horizontal surfaces
including furniture, office equipment, window sills, door ledges, chair rails,
and convector tops, within normal reach.

 

  5. Wash clean all water fountains.

 

  6. Remove and dust under all desk equipment and telephones and replace same.

 

  7. Wipe clean all brass and other bright work.

 

  8. Hand dust all grill work within normal reach.

 

  9. Upon completion of cleaning, all lights will be turned off and doors
locked, leaving the Premises in an orderly condition

Weekly:

 

  1. Dust coat racks and the like.

 

  2. Remove all finger marks from private entrance doors, light switches and
doorways.

 

  3. Clean all interior glass, including sidelights and conference room glass
walls.

Monthly:

 

  1. All vinyl floor surfaces will be cleaned

Quarterly:

Render high dusting not reached in daily cleaning to include:

 

  1. Dusting all pictures, frames, charts, graphs and similar wall hangings.

 

  2. Dusting all pictures, frames, charts, graphs and similar wall hangings.

 

  3. Dusting all pipes, ducts and high moldings.

 

  4. Dusting all venetian blinds.

 

D-1



--------------------------------------------------------------------------------

  B. Lavatories

Daily on Business Days:

 

  1. Sweep and damp mop floors.

 

  2. Clean all mirrors, powder shelves, dispensers and receptacles, bright work,
flushometers, piping and toilet seat hinges.

 

  3. Wash both sides of toilet seats.

 

  4. Wash all basins, bowls and urinals.

 

  5. Dust and clean all powder room fixtures.

 

  6. Empty and clean paper towel and sanitary disposal receptacles.

 

  7. Remove waste paper and refuse.

 

  8. Refill tissue holders, soap dispensers, towel dispensers, vending sanitary
dispensers; materials to be furnished by Landlord.

 

  9. A sanitizing solution will be used in all lavatory cleaning.

Monthly:

 

  1. Machines scrub lavatory floors.

 

  2. Wash all partitions and tile walls in lavatories.

 

  C. Main Lobby, Elevators, Building Exterior and Corridors

Daily on Business Days:

 

  1. Sweep and wash all floors.

 

  2. Wash all rubber mats.

 

  3. Clean elevators, wash or vacuum floors, wipe down walls and corridors.

 

  4. Spot clean any metal work inside lobby.

 

  5. Spot clean any metal work surrounding Building entrance doors.

 

  6. Clean glass, where appropriate.

Monthly:

All resilient tile floors in public areas to be treated equivalent to spray
buffing.

As Needed:

Ash urns in Building exterior.

 

  D. Exterior Windows

Biannually:

Wash exterior windows.

 

D-2



--------------------------------------------------------------------------------

II. Heating, Ventilating and Air Conditioning

A. Landlord shall at all times during the Term provide heating, ventilating, and
air conditioning (“HVAC”) as required to provide reasonably comfortable
temperatures for normal business day occupancy (excepting holidays); Mondays
through Fridays from 8:00 am to 6:00 pm and 9 am to 1 pm on Saturdays, provided
that as part of Landlord’s environmental commitment, Saturday morning’s HVAC
services are provided only as requested by each tenant of the Building. HVAC
provided during days or hours other than those described herein shall be
provided to Tenant at the rate established by Landlord.

B. Maintenance and use of any additional or special air conditioning equipment
and the associated operating cost will be at Tenant’s expense. A 24-hour notice
is needed to program additional comfort.

C. Holidays are defined for all purposes of this Lease, as the following days:
New Year’s Day, Martin Luther King Day, President’s Day, Memorial Day,
Independence Day, Labor Day, Columbus Day, Veteran’s Day, Thanksgiving Day and
Christmas, and other legal holidays sanctioned by the State Banking Commission.

 

III. Water

Landlord shall at all times during the Term provide hot and cold water, in
reasonable quantities and at temperatures consistent with first class office
space, for lavatory, pantry, drinking and toilet purposes.

 

IV. Elevators (Passenger and Freight). Landlord shall at all times during the
Term provide:

A. Passenger: Elevators for the use of all tenants and the general public for
access to and from all floors of the Building.

B. Freight: Elevators for use by all tenant deliveries for access to and from
all floors of the Building.

C. Building Directory: Landlord will furnish and install Building Directory
tablets, at Landlord’s expense, and the number of listings thereon for Tenant
and any permitted occupants of the Premises shall be at the discretion of
Landlord.

 

V. Electricity

Tenant’s use of electric energy in Tenant’s Space shall not at any time exceed 8
watts per square foot of the Premises. In order to ensure that such capacity is
not exceeded and to avert possible adverse effect upon the Building electric
service, Tenant shall not, without prior written notice to Landlord in each
instance, connect to the Building electric distribution system any fixtures,
appliance or equipment which operate on a voltage in excess of 120 volts nominal
or make any material alteration or addition to the electrical system of Tenant’s
Space. All additional risers or other equipment required by Tenant shall be
provided by Landlord and the cost thereof shall be paid by Tenant upon
Landlord’s demand.

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

Landlord’s Rules and Regulations

 

I. The following regulations are generally applicable:

1. The public sidewalks, entrances, passages, courts, elevators, vestibules,
stairways, corridors or halls shall not be obstructed or encumbered by Tenant
(except as necessary for deliveries) or used for any purpose other than ingress
and egress to and from the Premises.

2. No awnings, curtains, blinds, shades, screens or other projections shall be
attached to or hung in, or used in connection with, any exterior window of the
Premises or any outside wall of the Building. Such awnings, curtains, blinds,
shades, screens or other projections must be of a quality, type, design and
color, and attached in the manner, approved by Landlord.

3. No show cases or other articles shall be put in front of or affixed to any
part of the exterior of the Building, nor placed in the halls, corridors or
vestibules.

4. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were designed and constructed, and
no sweepings, rubbish, rags, acids or like substances shall be deposited
therein. All damages resulting from any misuse of the fixtures by Tenant shall
be borne by the Tenant.

5. Tenant shall not use the Premises or any part thereof, or permit the Premises
or any part thereof to be used, for manufacturing. Tenant shall not use the
Premises or any part thereof or permit the Premises or any part thereof to be
used as a public employment bureau or for the sale of property of any kind at
auction, except in connection with Tenant’s business.

6. Tenant must upon the termination of its tenancy, restore to the landlord all
locks, cylinders and keys to offices and toilet rooms of the Premises.

7. The Landlord reserves the right to exclude from the Building between the
hours of 6 p.m. and 8 a.m. and at all hours on Sunday and holidays all persons
connected with or calling upon the Tenant who do not present a pass to the
Building singed by the Tenant. Tenant shall be responsible for all persons for
whom it issues any such pass and shall be liable to the Landlord for all
wrongful acts of such persons.

8. The requirements of Tenant will be attended to only upon application at the
Building Superintendent’s Office. Employees of Landlord shall not perform any
work or do anything outside of their regular duties, unless under special
instructions from the office of the Landlord.

9. There shall not be used in any space, or in the public halls of the Building,
either by Tenant or by jobbers or others, in the delivery or receipt of
merchandise, any hand trucks, except those equipped with rubber tires and side
guards.

10. No bicycles, vehicles or animals of any kind shall be brought into or kept
in or about the Premises, except guide dogs where necessary.

 

E-1



--------------------------------------------------------------------------------

11. No Tenant shall make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with occupants of this or neighboring building or
premises or those having business with them whether by use of any musical
instrument, radio, talking machine, unmusical noise, whistling, singing, or in
any other way. No Tenant shall throw anything out of the doors, windows or
skylights or down the passageways.

12. The Premises shall not be used for lodging or sleeping or for any immoral or
illegal purpose.

13. No smoking shall be permitted in the Premises or the Building. Smoking shall
only be permitted in smoking areas outside of the Building which have been
designated by the Landlord.

14. Tenants shall reasonably cooperate with Landlord in obtaining maximum
effectiveness of the cooling system by closing draperies when the sun’s rays
fall directly on the windows of the Premises.

15. Landlord shall have the right, exercisable without notice and without
liability to any tenant, to change the name and street address of the Building.
Landlord shall promptly notify Tenant after any such changes have been made.

16. Any person desiring to use the health and fitness facility shall first
execute and deliver to the Landlord a liability waiver form prepared by the
Landlord.

 

II. The following regulations are applicable to any additions, alterations or
improvements (collectively, “Alterations” ) being undertaken by or for Tenant in
the Premises:

 

  A. General

1. All Alterations to be made by Tenant in, to or about the Premises shall be
made in accordance with the requirements of this Exhibit and by contractors,
subcontractors and/or mechanics approved by Landlord, such approval not be
unreasonably withheld or delayed.

2. Tenant shall, prior to the commencement of any work, submit for Landlord’s
written approval, complete plans for the Alterations. Drawings are to be
complete with full details and specifications for all of the Alterations.
Notwithstanding the foregoing, Tenant may make cosmetic alterations (i.e.,
painting, carpeting, flooring, etc) to the Premises without Landlord’s prior
written approval (but upon notice to Landlord), provided that such cosmetic
alterations (i) do not affect the structure of the Building or any building
systems, and (ii) cost, in each instance, $50,000.00 or less.

3. Alterations must comply with the Building Code applicable to the Property and
the requirements, rules and regulations of any governmental agencies having
jurisdiction over the Property.

4. No work shall be permitted to commence without the Landlord being furnished
with a valid permit and all other necessary approvals from agencies having
jurisdiction.

 

E-2



--------------------------------------------------------------------------------

5. All demolition, removals or other categories of work that may inconvenience
other tenants or disturb Building operations, must be scheduled and performed
before or after normal Business Hours and Tenant shall provide the Building
manager with at least 24 hours notice prior to proceeding with such work.

6. All inquiries, submissions, approvals and all other matters regarding
Alterations to the Premises shall be processed through the Building manager.

 

  B. Prior to Commencement of Work

1. Tenant shall submit to the Building manager a request to perform the work.
The request shall include the following enclosures:

 

  (i) A list of Tenant’s contractors and/or subcontractors for Landlord’s
approval.

 

  (ii) Where appropriate, four complete sets of plans and specifications
property stamped by a registered architect or professional engineer.

 

  (iii) A property executed building permit application form.

 

  (iv) Four executed copies of the Insurance Requirements agreement in the form
attached to this Lease as Exhibit F from Tenant’s contractor and if requested by
Landlord from the contractor’s subcontractors.

 

  (v) Contractor’s and subcontractor’s insurance certificates including an
indemnity in accordance with the Insurance Requirements agreement.

2. Landlord will return the following to Tenant within a reasonable time, but in
no event more than forty-five (45) days after submission of the items in B1
above:

 

  (i) Two sets of plans approved or a disapproval with specific comments as to
the reasons therefor (such approval or comments shall not constitute a waiver of
approval of governmental agencies) along with Landlord’s response to Tenant’s
request for identification of Alterations that will be required to be removed at
the expiration of the Term, as more fully provided in Section 5.2 of the Lease.

 

  (ii) Two fully executed copies of the Insurance Requirements agreement.

3. Tenant shall obtain a building permit from the Building Department and
necessary permits from other governmental agencies. Tenant shall be responsible
for keeping current all permits. Tenant shall submit copies of all approved
plans and permits to Landlord and shall post the original permit on the Premises
prior to the commencement of any work. All work, if performed by a contractor or
subcontractor, shall be subject to reasonable supervision and inspection by
Landlord’s Construction Representative. Such supervision and inspection shall be
at Tenant’s sole expense and Tenant shall pay Landlord’s reasonable charges for
such supervision and inspection.

 

E-3



--------------------------------------------------------------------------------

  C. Requirements and Procedures

1. All structural and floor loading requirements shall be subject to the prior
approval of Landlord’s structural engineer.

2. All mechanical (HVAC, plumbing and sprinkler) and electrical requirements
shall be subject to the approval of Landlord’s mechanical and electrical
engineers and all mechanical and electrical work shall be performed by
contractors approved by Landlord, which approval shall not be unreasonably
withheld or delayed. When necessary, Landlord will require engineering and shop
drawings, which drawings must be approved by Landlord before work is started,
not to be unreasonably withheld or delayed. Drawings are to be prepared by
Tenant and all approvals shall be obtained by Tenant.

3. Elevator service for construction work shall be without charge to Tenant.
Prior arrangements for elevator use shall be made with Building manager by
Tenant. No material or equipment shall be carried under or on top of elevators.
If an operating engineer is required by any union regulations, such engineer
shall be paid for by Tenant.

4. If shutdown of risers and mains for electrical, HVAC, sprinkler and plumbing
work is required, such work shall be supervised by Landlord’s Construction
Representative. No work will be performed in Building mechanical equipment rooms
without Landlord’s approval and under Landlord’s supervision.

5. Tenant’s contractor shall:

 

  (i) have a superintendent or foreman on the Premises at all times;

 

  (ii) police the job at all times, continually keeping the Premises orderly;

 

  (iii) maintain cleanliness and protection of all areas, including elevators
and lobbies;

 

  (iv) protect the front and top of all peripheral HVAC units and thoroughly
clean them at the completion of work;

 

  (v) block off supply and return grills, diffusers and ducts to keep dust from
entering into the Building air conditioning system; and

 

  (vi) avoid the disturbance of other tenants.

6. If Tenant’s contractor is negligent in any of its responsibilities, Tenant
shall be charged for corrective work.

7. All equipment and installations must be equal to the standards generally in
effect with respect to the remainder of the Building. Any deviation from such
standards will be permitted only if indicated or specified on the plans and
specifications and approved by Landlord.

8. A property executed air balancing report signed by a professional engineer
shall be submitted to landlord upon the completion of all HVAC work.

 

E-4



--------------------------------------------------------------------------------

9. Upon completion of the Alterations, Tenant shall submit to Landlord a
permanent certificate of occupancy and final approval by the other governmental
agencies having jurisdiction, where required.

10. Where appropriate, Tenant shall submit to Landlord a final “as-built” set of
drawings showing all items of the Alterations in full detail.

11. Additional and differing provisions in the Lease, if any, will be applicable
and will take precedence.

 

III. The following regulations shall be effective with respect to any plans or
specifications that Tenant is required to prepare under the Lease:

Whenever Tenant shall be required by the terms of the Lease to submit plans to
Landlord in connection with any improvement or Alteration to the Premises, such
plans shall include at least the following:

1. Floor plan indicating location of partitions and doors (details required of
partition and door types).

2. Location of standard electrical convenience outlets and telephone outlets.

3. Location and details of special electrical outlets: e.g., photocopiers, etc.

4. Reflected ceiling plan showing layout of standard ceiling and lighting
fixtures. Partitions to be shown lightly with switches located indicating
fixtures to be controlled.

5. Locations and details of special ceiling conditions, lighting fixtures,
speakers, etc.

6. Location and specifications of floor covering, paint, or paneling with paint
colors referenced to standard color system.

7. Finish schedule plan indicating wall covering, paint, or paneling with paint
colors referenced to standard color system.

8. Details and specifications of special millwork, glass partitions, rolling
doors and grilles, blackboards, shelves, etc.

9. Hardware schedule indicating door number keyed to plan, size, hardware
required including butts, latchsets or locksets, closures, stops and any special
items such as thresholds, soundproofing, etc. Keying schedule is required.

10. Verified dimensions of all built-in equipment (file cabinets, lockers, plan
files, etc.)

11. Location and weights of storage files.

12. Location of any special soundproofing requirements.

 

E-5



--------------------------------------------------------------------------------

13. Location and details of special floor areas exceeding 50 pounds of live load
per square foot.

14. All structural, mechanical, plumbing and electrical drawings, to be prepared
by the base building consulting engineers, necessary to complete the Premises in
accordance with Tenant’s plans.

15. All drawings to be uniform size (30’ x 46’) and shall incorporate the
standard project electrical and plumbing symbols and be at a scale of 1/8” = 1’
or larger.

16. All drawings shall be stamped by an architect (or, where applicable, an
engineer) licensed in the jurisdiction in which the Property is located and
without limiting the foregoing, shall be sufficient in all respects for
submission to applicable governmental authorities in connection with a building
permit application.

17. Landlord’s approval of the plans, drawings, specifications or other
submissions in respect of any work, addition, Alteration or improvement to be
undertaken by or on behalf of Tenant shall create no liability or responsibility
on the part of Landlord for their completeness, design sufficiency or compliance
with requirements of any applicable laws, rules or regulations of any
governmental or quasi-governmental agency, board or authority.

 

E-6



--------------------------------------------------------------------------------

EXHIBIT F

CONTRACTOR’S INSURANCE

 

Building:    880 Winter Street, Waltham, MA Tenant:    Premises:   
                     Rentable Square Feet of Space in the Building.

The undersigned contractor or subcontractor (“Contractor”) has been hired by the
tenant or occupant (hereinafter called “Tenant”) of the Building named above or
by Tenant’s contractor to perform certain work (“Work”) for Tenant in the
Premises identified above. Contractor and Tenant have requested the undersigned
landlord (“Landlord”) to grant Contractor access to the Building and its
facilities in connection with the performance of the Work and Landlord agrees to
grant such access to Contractor upon and subject to the following terms and
conditions:

1. Contractor agrees to indemnify and save harmless the Landlord, Landlord’s
affiliates and their respective officers, employees, agents, members and
partners and each of them, from and with respect to any claims, demands, suits,
liabilities, losses and expenses, including reasonable attorneys’ fees, arising
out of or in connection with the Work (and/or imposed by law upon any or all of
them) because of personal injuries, bodily injury (including death at any time
resulting therefrom) and loss of or damage to property, whether such injuries to
person or property are claimed to be due to negligence of the Contractor,
Tenant, Landlord or any other party entitled to be indemnified as aforesaid
except to the extent specifically prohibited by law (and any such prohibition
shall not void this Agreement but shall be applied only to the minimum extent
required by law).

2. Contractor shall provide and maintain at its own expense, until completion of
the Work, the following insurance:

 

(a) Worker’s Compensation (including coverage for Occupational Disease) and
Employers Liability Insurance covering each and every workman employed in, about
or upon the Work, as provided for in each and every statute applicable to
Workmen’s Compensation and Employers’ Liability Insurance.

 

(b) Comprehensive General Liability Insurance including coverages for Protective
and Contractual liability (to specifically include coverage for the
indemnification clause of this Agreement) for not less than the following
limits:

 

(c) Personal Injury: $3,000,000 per person, $5,000,000 per occurrence

 

(d) Property Damage: $3,000,000 per occurrence $3,000,000 aggregate

 

F-1



--------------------------------------------------------------------------------

(e) Comprehensive Automobile Liability Insurance (covering all owned, non-owned
and/or hired motor vehicles to be used in connection with the Work) for not less
than the following limits:

 

  (i) Bodily Injury: $1,000,000 per person, $1,000,000 per occurrence

 

  (ii) Property Damage: $1,000,000 per occurrence

 

(f) Contractor shall furnish a certified from its insurance carrier or carriers
to the Building office before commencing the Work, showing that it has complied
with the above requirements regarding insurance and providing that the insurer
will give Landlord ten (10) days’ prior written notice of the cancellation,
modification or expiration of any of the foregoing policies.

 

(g) Contractor shall require all of its subcontractors engaged in the Work to
provide the following insurance:

 

  (i) Comprehensive General Liability Insurance including Protective and
Contractual Liability coverages with limits of liability at least equal to the
limits stated in paragraph 2(b).

 

  (ii) Comprehensive Automobile Liability Insurance (covering all owned,
non-owned and/or hired motor vehicles to be used in connection with the Work)
with limits of liability at least equal to the limits stated in paragraph 2(c).

[Remainder of Page Left Blank Intentionally]

 

F-2



--------------------------------------------------------------------------------

Upon the request of Landlord, Contractor shall require all of its subcontractors
engaged in the Work to execute an Insurance Requirements Agreement in the same
form as this Agreement.

Agreed to and executed this      day of             , 20    .

 

LANDLORD: Waltham Winter Street 880 LP, a Delaware limited partnership By:  
Waltham Winter Street LLC, a Delaware limited liability company, its General
Partner   By:   Clarion Partners LLC, a New York limited liability company, its
Manager     By:  

 

      Name:       Title: CONTRACTOR:

 

By:  

 

  Name:   Title:

 

F-3